Exhibit 10.1

 

 

NEW ENGLAND REALTY ASSOCIATES LIMITED PARTNERSHIP

 

As Borrower

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION

 

--------------------------------------------------------------------------------

 

July 31, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

1.

DEFINITIONS

 

1

 

 

 

 

 

 

1.01.

Defined Terms

 

1

 

1.02.

Other Definitional Provisions

 

18

 

1.03.

Times of Day

 

19

 

1.04.

Accounting Terms

 

19

 

1.05.

Letter of Credit Amounts

 

19

 

 

 

 

2.

LOANS

 

20

 

 

 

 

 

 

2.01.

The Commitment

 

20

 

2.02.

Lenders

 

20

 

2.03.

Borrowings, Conversions and Continuations of Loans

 

20

 

2.04.

Minimum Loan Amounts

 

21

 

2.05.

Funding

 

21

 

2.06.

Interest

 

22

 

2.07.

Determination of Rate

 

23

 

2.08.

Letters of Credit

 

23

 

2.09.

Unused Commitment Fee

 

29

 

2.10.

Use of Proceeds

 

29

 

2.11.

Commitment Fee

 

30

 

2.12.

Computation of Interest and Fees

 

30

 

2.13.

Cash Collateral

 

30

 

2.14.

Defaulting Lenders

 

31

 

 

 

 

3.

PAYMENT OF OBLIGATIONS

 

33

 

 

 

 

 

 

3.01.

Notes

 

33

 

3.02.

Payment of Obligation

 

33

 

3.03.

Payment of Interest

 

33

 

3.04.

Payments of Obligation

 

34

 

3.05.

Voluntary Prepayments

 

35

 

3.06.

Reduction or Early Termination of Commitments

 

35

 

3.07.

Lending Office

 

36

 

 

 

 

4.

CHANGE IN CIRCUMSTANCES

 

36

 

 

 

 

 

 

4.01.

Taxes

 

36

 

4.02.

Illegality

 

40

 

4.03.

Inability to Determine Rates

 

40

 

4.04.

Increased Costs Generally

 

41

 

4.05.

Compensation for Losses

 

42

 

4.06.

Mitigation Obligations; Replacement of Lenders

 

43

 

 

 

 

5.

SECURITY

 

43

 

 

 

 

 

 

5.01.

Liens and Security Interest

 

43

 

5.02.

Agreement to Deliver Additional Collateral Documents

 

44

 

5.03.

Agreement to Release

 

44

 

5.04.

Subordination of Claims

 

44

 

i

--------------------------------------------------------------------------------


 

6.

RESERVED

 

45

 

 

 

 

7.

CONDITIONS PRECEDENT TO CREDIT EXTENSION

 

45

 

 

 

 

 

 

7.01.

Conditions to Credit Extension

 

45

 

7.02.

All Loans and Letters of Credit

 

47

 

 

 

 

8.

REPRESENTATIONS AND WARRANTIES

 

48

 

 

 

 

 

 

8.01.

Organization and Good Standing

 

48

 

8.02.

Authorization and Power

 

48

 

8.03.

No Conflicts or Consents

 

48

 

8.04.

Enforceable Obligations

 

48

 

8.05.

Priority of Liens

 

48

 

8.06.

Financial Condition

 

49

 

8.07.

Full Disclosure

 

49

 

8.08.

No Default

 

49

 

8.09.

No Litigation

 

49

 

8.10.

Material Adverse Change

 

49

 

8.11.

Taxes

 

49

 

8.12.

Jurisdiction of Formation; Principal Office

 

49

 

8.13.

ERISA Compliance

 

49

 

8.14.

Compliance with Law

 

49

 

8.15.

Hazardous Substances

 

50

 

8.16.

Insider

 

50

 

8.17.

Organizational Structure

 

50

 

8.18.

Fiscal Year

 

50

 

8.19.

Investment Company Act

 

50

 

8.20.

Margin Stock

 

50

 

 

 

 

9.

AFFIRMATIVE COVENANTS

 

50

 

 

 

 

 

 

9.01.

Financial Statements, Reports and Notices

 

50

 

9.02.

Payment of Taxes

 

51

 

9.03.

Maintenance of Existence and Rights

 

51

 

9.04.

Notice of Default

 

52

 

9.05.

Other Notices

 

52

 

9.06.

Compliance with Loan Documents and Constituent Documents

 

52

 

9.07.

Books and Records; Access

 

52

 

9.08.

Compliance with Law

 

52

 

9.09.

Insurance; Maintenance and Repair

 

52

 

9.10.

Authorizations and Approvals

 

52

 

9.11.

Maintenance of Liens

 

53

 

9.12.

Further Assurances

 

53

 

 

 

 

10.

NEGATIVE COVENANTS

 

53

 

 

 

 

 

 

10.01.

Mergers; Dissolution

 

53

 

10.02.

Negative Pledge

 

53

 

10.03.

Fiscal Year and Accounting Method

 

53

 

10.04.

Material Agreements

 

53

 

10.05.

ERISA Compliance

 

53

 

10.06.

Environmental Matters

 

53

 

10.07.

Limitations on Restricted Payments

 

54

 

10.08.

Limitations on Debt and Investments

 

54

 

ii

--------------------------------------------------------------------------------


 

 

10.09.

Tangible Net Worth

 

54

 

10.10.

Debt Yield

 

54

 

10.11.

Debt Service Coverage Ratio

 

54

 

10.12.

Limitation on Disposition of Property

 

54

 

 

 

 

11.

EVENTS OF DEFAULT

 

55

 

 

 

 

 

 

11.01.

Events of Default

 

55

 

11.02.

Remedies Upon Event of Default

 

57

 

11.03.

Performance by Administrative Agent

 

57

 

11.04.

Application of Funds

 

57

 

 

 

 

12.

ADMINISTRATIVE AGENT

 

58

 

 

 

 

 

 

12.01.

Appointment and Authority

 

58

 

12.02.

Rights as a Lender

 

58

 

12.03.

Exculpatory Provisions

 

59

 

12.04.

Reliance by Administrative Agent

 

59

 

12.05.

Delegation of Duties

 

60

 

12.06.

Resignation of Administrative Agent

 

60

 

12.07.

Registration of Letter of Credit Issuer

 

60

 

12.08.

Non-Reliance on Administrative Agent and Other Lenders

 

61

 

12.09.

No Other Duties, Etc.

 

61

 

12.10.

Administrative Agent May File Proofs of Claim

 

61

 

12.11.

Collateral Matters

 

62

 

 

 

 

13.

MISCELLANEOUS

 

62

 

 

 

 

 

 

13.01.

Amendments

 

62

 

13.02.

Right of Setoff

 

63

 

13.03.

Sharing of Payments by Lenders

 

64

 

13.04.

Payments Set Aside

 

64

 

13.05.

Waiver

 

65

 

13.06.

Expenses; Indemnity; Damage Waiver

 

65

 

13.07.

Notices

 

67

 

13.08.

Governing Law

 

68

 

13.09.

Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver of Trial
by Jury

 

68

 

13.10.

Invalid Provisions

 

69

 

13.11.

Successors and Assigns

 

69

 

13.12.

Replacement of Lender

 

73

 

13.13.

Maximum Interest

 

73

 

13.14.

Headings

 

74

 

13.15.

Survival of Representations and Warranties

 

74

 

13.16.

Confidentiality

 

74

 

13.17.

USA Patriot Act Notice

 

74

 

13.18.

No Advisory or Fiduciary Responsibility

 

75

 

13.19.

Counterparts; Integration; Effectiveness

 

75

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

SCHEDULE 1.01

Commitments

 

 

SCHEDULE 5.01

Equity Subsidiary

SCHEDULE 8.06

Subsidiaries

SCHEDULE 13.07

Addresses

 

EXHIBITS

 

EXHIBIT A:

Organization Chart

EXHIBIT B:

Note

EXHIBIT C:

Loan Notice

EXHIBIT D:

Request for Letter of Credit

EXHIBIT E:

Assignment and Assumption

EXHIBIT F:

Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is dated as of July 31, 2014 by and among NEW ENGLAND
REALTY ASSOCIATES LIMITED PARTNERSHIP, a Massachusetts limited partnership (the
“Borrower”), the banks and financial institutions listed on the signature
page hereof as lenders (each a “Lender” and collectively, the “Lenders”, and
KEYBANK NATIONAL ASSOCIATION, a national banking association (in its individual
capacity, “KeyBank”), as administrative agent (together with any successor
appointed pursuant to Section 12 below, the “Administrative Agent”) for the
Lenders (as hereinafter defined), and the Lenders.

 

A.            Borrower has requested that Lenders make revolving loans and issue
Letters of Credit to Borrower for the purposes set forth in Section 2.09; and

 

B.            Lenders are willing to lend funds and cause the issuance of
letters of credit upon the terms and subject to the conditions set forth in this
Credit Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

 

1.             DEFINITIONS.

 

1.01.       Defined Terms. For the purposes of this Credit Agreement, unless
otherwise expressly defined, the following terms shall have the respective
meanings assigned to them in this Section 1 or in the Section or recital
referred to:

 

“Administrative Agent” means KeyBank until the appointment of a successor
administrative agent pursuant to the terms of this Credit Agreement and,
thereafter, shall mean such successor administrative agent.

 

“Administrative Agent’s Office” means Administrative Agent’s address as set
forth in Section 13.07 hereof, or such other address or, as appropriate, account
as Administrative Agent may from time to time notify Borrower and the Lenders.

 

“Adjusted EBITDA” means, for any Property calculated on a rolling four
(4) quarters basis, the sum of the following (without duplication): (a) gross
revenues (including interest income) received in the ordinary course from such
Property minus (b) all expenses paid or accrued related to the ownership,
operation or maintenance of such Property, including but not limited to taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses, minus the Capital Reserve.

 

“Affiliate” of any Person means any other Person that, directly or indirectly,
Controls or is Controlled By, or is Under Common Control With, such Person.

 

“Agent-Related Persons” means Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
KeyBank in its capacity as Administrative Agent, the Arranger), and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

 

“Applicable Margin” means, with respect to (a) Libor Rate Loans, three hundred
fifty basis points (3.50%) and (b) with respect to Base Rate Loans, two hundred
fifty basis points (2.50%).

 

--------------------------------------------------------------------------------


 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.14. If the commitment of each Lender to make Loans and the
obligation of the Letter of Credit Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 11.02 or if the aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 1.01 (or a
replacement Schedule 1.01 issued by Administrative Agent from time to time to
the extent new Lenders become party hereto or the Commitments of Lenders change)
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
that is administered or managed by: (a) a Lender; (b) an Affiliate of a Lender;
or (c) an entity or an Affiliate of an entity that administers or manages a
Lender.

 

“Arranger” means KeyBank, in its capacity as sole lead arranger and sole book
manager.

 

“Assignee” is defined in Section 13.11(b) hereof.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 13.11(b)(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

 

“Auto-Extension Letter of Credit” is defined in Section 2.08(b)(iii) hereof.

 

“Availability Period” means the period commencing on the Closing Date and ending
on the Maturity Date.

 

“Bank Holding Company” means a “bank holding company” as defined in
Section 2(a) of the Bank Holding Company Act of 1956, as amended, or a non-bank
subsidiary of such bank holding company.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
greater of (x) the Prime Rate in effect from time to time, (y) the Federal Funds
Rate in effect from time to time plus one—half of one percent (.50%) per annum,
or (z) the LIBOR Rate for an Interest Period of one (1) month plus one percent
(1%) per annum.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” is defined in the first paragraph hereof.

 

“Borrowing Group” means the Borrower, Guarantor and all of their respective
Subsidiaries.

 

2

--------------------------------------------------------------------------------


 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
of Loan and, in the case of LIBOR Rate Loans, having the same Interest Period,
made by each of the Lenders; “Borrowings” means the plural thereof.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Loan for which reference to the LIBOR Rate is applicable,
means a New York Banking Day.

 

“Cap Rate” means (i) 6.0% for residential assets; and (ii) 7.5% for other
assets.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with Generally Accepted Accounting Principles, is or should be accounted for as
a capital lease on the balance sheet of that Person and the amount of such
obligation shall be the capitalized amount thereof determined in accordance with
Generally Accepted Accounting Principles.

 

“Capital Reserve” means (a) $300 per apartment unit for residential assets,
(b) $.20 per square foot for retail space, and (c) $.25 per square foot for all
other space, in each instance calculated per annum and shall include the
pro-rata share of non-wholly owned properties.

 

“Carveout Guarantor” means NewReal Inc., a Massachusetts corporation.

 

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of the Letter of Credit Issuer and the
Lenders, as collateral for the Letter of Credit Liability or obligations of
Lenders to fund participations in respect of Letters of Credit, cash or deposit
account balances or, if the Letter of Credit Issuer shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to: (a) Administrative Agent; and (b) the Letter of
Credit Issuer.

 

“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of OECD, or a
political subdivision of any such country, acting through a branch or agency,
which bank has capital and unimpaired surplus in excess of $500,000,000 and
which bank or its holding company has a short-term commercial paper rating of at
least A-2 or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System.

 

3

--------------------------------------------------------------------------------


 

“Change of Control” means the occurrence of any of the following:

 

(a)           During any twelve month period on or after the date of this
Agreement, individuals who at the beginning of such period constituted the Board
of Directors or Trustees of the Carveout Guarantor (the “Board”) (together with
any new directors whose election by the Board or whose nomination for election
by the shareholders of the Carveout Guarantor was approved by a vote of at least
a majority of the members of the Board then in office who either were members of
the Board at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the members of the Carveout Guarantor then in office; provided,
however, that there shall be no Change of Control if any of the trustees of any
of Harold Brown’s estate planning trusts succeed to Harold Brown’s position as a
member of the Board of directors of the Carveout Guarantor or if any of Harold
Brown’s immediate family members succeed to Harold Brown’s position as a member
of the Board of Directors;

 

(b)           Any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder), shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of a percentage (based on voting power, in
the event different classes of stock or voting interests shall have different
voting powers) of the voting stock or voting interests of Carveout Guarantor or
the Borrower equal to at least twenty percent (20%) who did not hold such
beneficial ownership as of the date of this Agreement;

 

(c)           Carveout Guarantor shall fail to be the sole general partner of
Borrower, shall fail to own such general partner interests in Borrower free of
any lien, encumbrance or other adverse claim, or shall fail to control the
management and policies of Borrower;

 

(d)           the Borrower or Carveout Guarantor consolidates with, is acquired
by, or merges into or with any Person; or

 

(e)           one or more of the Managing Principals fails to control the day to
day management of the Carveout Guarantor.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty; (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; without
limiting the foregoing, Change in Law shall include the Dodd-Frank Act, Public
Law 111-203, 12 U.S.C. 5301 et seq., enacted July 21, 2010, as well as all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, regardless of the date enacted,
adopted, issued or implemented.

 

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 7.01 hereof are satisfied or waived.

 

“Code” means the Uniform Commercial Code as adopted in the Commonwealth of
Massachusetts and any other state, which governs creation or perfection (and the
effect thereof) of security interests in any collateral for the Obligation.

 

“Collateral” is defined in Section 5.01 hereof.

 

4

--------------------------------------------------------------------------------


 

“Collateral Documents” means each pledge agreement, financing statements,
assignments, and other documents and instruments from time to time executed and
delivered pursuant to this Credit Agreement and any documents or instruments
amending or supplementing the same.

 

“Commitment” means, for each Lender, the amount set forth on Schedule 1.01 or on
its respective Assignment and Assumption, as the same may be reduced from time
to time by Borrower, pursuant to Section 3.06 hereof, or increased or decreased
by assignment to or by such Lender pursuant to Section 13.11(b) hereof.

 

“Compliance Certificate” is defined in Section 9.01(c) hereof.

 

“Constituent Documents” means, for any entity, its constituent or organizational
documents, including: (a) in the case of any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation with the
secretary of state or other department in the state of its formation, in each
case as amended from time to time; (b) in the case of any limited liability
company, the articles or certificate of formation and its operating agreement or
limited liability company agreement; and (c) in the case of a corporation, the
certificate or articles of incorporation and its bylaws.

 

“Control” and the correlative meanings of the terms “Controlled By” and “Under
Common Control With” mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting shares or partnership interests, or of
the ability to exercise voting power by contract or otherwise.

 

“Controlled Group” means: (a) the controlled group of corporations as defined in
Section 1563 of the Internal Revenue Code; or (b) the group of trades or
businesses under common control as defined in Section 414(c) of the Internal
Revenue Code, in each case of which any Borrower is a part or may become a part.

 

“Credit Agreement” means this Credit Agreement, of which this Section 1 forms a
part, together with all amendments, modifications, and restatements hereof, and
supplements and attachments hereto.

 

“Credit Extension” means each of the following: (a) a Borrowing; and (b) an L/C
Credit Extension.

 

“Debt Service” means for the Borrowing Group calculated on a rolling four
(4) quarters basis, the sum of (i) total Interest Expense (excluding any
interest due under this Agreement) , (ii) total scheduled amortization (to
exclude balloon payments) and (iii) pro forma annual interest payments
calculated on the Maximum Commitment accruing at the greater of (a) the actual
rates then in effect under this Agreement or (b) a rate of 5.0% per annum.

 

“Debt Service Coverage Ratio” means the ratio of Adjusted EBITDA for the subject
testing period to Debt Service.

 

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of the Loans.

 

5

--------------------------------------------------------------------------------


 

“Default Rate” means on any day the lesser of: (a) the applicable interest rates
in effect on such day (including the Applicable Margin), plus four percent (4%);
or (b) the Maximum Rate.

 

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that, as
determined by Administrative Agent: (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit, within three (3) Business Days of the date
required to be funded by it hereunder; (b) has notified Borrower or
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit; (c) has failed, within three (3) Business Days after request by
Administrative Agent, to confirm in a manner satisfactory to Administrative
Agent that it will comply with its funding obligations; or (d) has, or has a
direct or indirect parent company that has: (i) become the subject of a
proceeding under any Debtor Relief Law; (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it; or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

 

“Development Asset” means a Property on which construction, redevelopment or
material rehabilitation of material improvements has commenced and is continuing
to be performed. a Property will be included in this category until the earlier
of (a) the Property reaching a stabilized occupancy of at least 85% for the most
recent completed quarter or (b) six months post completion of construction and
readiness for legal occupancy. Upon the first to occur of clause (a) or
(b) above, the Property will be considered to be a Stabilized Real Estate Asset.

 

“Dollars” and the sign “$” means lawful currency of the United States of
America.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.11(b)(v) (subject to such consents, if any, as may be
required under Section 13.11(b)(iii)).

 

“Environmental Complaint” means any complaint, order, demand, citation or notice
threatened or issued in writing to any Borrower by any Person with regard to air
emissions, water discharges, Releases, or disposal of any Hazardous Material,
noise emissions or any other environmental, health or safety matter affecting
any Borrower or any of a Borrower’s Properties.

 

“Environmental Laws” means: (a) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Re-authorization Act of 1986, 42 U.S.C. §9601 et seq.; (b) the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §6901 et seq.; (c) the Clean Air Act, 42
U.S.C. §7401 et seq., as amended by the Clean Air Act Amendments of 1990;
(d) the Clean Water Act of 1977, 33 U.S.C. §1251 et seq.; (e) the Toxic
Substances Control Act, 15 U.S.C.A. §2601 et seq.; (f) all other federal, state
and local laws, ordinances, regulations or policies relating to pollution or
protection of human health or the environment including without limitation, air
pollution, water pollution, noise control, or the use, handling, discharge,
disposal or Release or recovery of on-site or off-site Hazardous Materials, as
each of the foregoing may be amended from time to time, applicable to any
Borrower; and (g) any and all regulations promulgated under or pursuant to any
of the foregoing statutes.

 

“Environmental Liability” means any written claim, demand, obligation, cause of
action, accusation or allegation, or any order, violation, damage (including,
without limitation, to any Person, property or natural resources), injury,
judgment, penalty or fine, cost of enforcement, cost of remedial

 

6

--------------------------------------------------------------------------------


 

action, clean-up, restoration or any other cost or expense whatsoever, including
reasonable attorneys’ fees and disbursements resulting from the violation or
alleged violation of any Environmental Law or the imposition of any
Environmental Lien or otherwise arising under any Environmental Law or resulting
from any common law cause of action asserted by any Person.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority:
(a) under any Environmental Law; or (b) for any liability or damages arising
from, or costs incurred by, any Governmental Authority in response to the
Release or threatened Release of any Hazardous Material.

 

“Equity Interest” means, with respect to any entity, the ownership interests in
such entity held by any other Person.

 

“Equity Subsidiary” means any Subsidiary as to which the Administrative Agent is
receiving a pledge of all or some component of the Equity Interests therein
pursuant to Section 5.01.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder by any Governmental
Authority, as from time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“Event of Default” is defined in Section 11.01 hereof.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder: (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located; (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located;
(c) any backup withholding tax that is required by the Internal Revenue Code to
be withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 4.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by Borrower under Section 13.12),
any United States withholding tax that: (i) is required to be imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office); or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with clause (B) of Section 4.01(e)(ii), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 4.01(a)(ii) or Section 4.01(c).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that: (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward,

 

7

--------------------------------------------------------------------------------


 

if necessary, to a whole multiple of 1/100 of 1%) charged to KeyBank on such day
on such transactions as determined by Administrative Agent.

 

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the Letter of Credit Issuer). For purposes of this definition,
the United States, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Letter of Credit Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding Letter of Credit Liability other than Letter of
Credit Liability as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.

 

“General Partner” means NewReal, Inc., in its capacity as general partner of the
Borrower.

 

“Generally Accepted Accounting Principles” means those generally accepted
accounting principles and practices that are recognized as such by the American
Institute of Certified Public Accountants or by the Financial Accounting
Standards Board or through other appropriate boards or committees thereof, and
that are consistently applied for all periods, after the date hereof, so as to
properly reflect the financial position of Borrower, as applicable, except that
any accounting principle or practice required to be changed by the Financial
Accounting Standards Board (or other appropriate board or committee of the said
Board) in order to continue as a generally accepted accounting principle or
practice may be so changed.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Gross Asset Value” means, as of such date, the sum of the Borrowing Group’s
pro-rata ownership percentage of (i) unrestricted cash and cash equivalents,
(ii) the Real Estate Value of all Stabilized Real Estate Assets, and
(iii) without duplication, book value of (a) land and (b) Development
Properties.

 

“Guarantor” means any Subsidiary of the Borrower that may provide a guaranty of
the Obligations without violating any debt instrument or other agreement by
which such Subsidiary is bound.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Indebtedness
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent: (a) to purchase
any such Indebtedness or any property constituting security therefor; (b) to
advance or provide funds or other support for the payment or purchase of such
Indebtedness or to maintain working capital, solvency or other balance sheet
condition of such other Person (including, without limitation, maintenance
agreements, comfort letters, take or pay arrangements, put agreements or similar
agreements or arrangements) for the benefit of the holder of Indebtedness of
such other Person; (c) to lease or purchase property, securities or services
primarily for the purpose of assuring the owner of such Indebtedness; or (d) to
otherwise assure or hold harmless the owner of such Indebtedness against loss in
respect thereof.

 

8

--------------------------------------------------------------------------------


 

“Hamilton” means The Hamilton Company, Inc.

 

“Hazardous Material” means any substance, material, or waste which is or becomes
regulated, under any Environmental Law, as hazardous to public health or safety
or to the environment, including, but not limited to: (a) any substance or
material designated as a “hazardous substance” pursuant to Section 311 of the
Clean Water Act, as amended, 33 U.S.C. §1251 et seq., or listed pursuant to
Section 307 of the Clean Water Act, as amended; (b) any substance or material
defined as “hazardous waste” pursuant to Section 1004 of the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901 et seq.; (c) any
substance or material defined as a “hazardous substance” pursuant to Section 101
of the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. §9601 et seq.; or (d) petroleum, petroleum products and
petroleum waste materials.

 

“Honor Date” is defined in Section 2.08(c)(i) hereof.

 

“Indebtedness” means, at any point in time (without duplication): (a) all
obligations in respect of money borrowed; (other than trade debt incurred in the
ordinary course of business not more than 60 days past due); (b) all
obligations, whether or not for money borrowed (i) represented by notes payable,
or drafts accepted, in each case representing extensions of credit,
(ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligation as a lessee or
obligor under a capitalized lease; (d) all reimbursement obligations under any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all obligations in respect of any purchase obligation,
repurchase obligation, takeout commitment or forward equity commitment, in each
case evidenced by a binding agreement (excluding any such obligation to the
extent the obligation can be solely satisfied by the issuance of Equity
Interests)); and (f) all Indebtedness guaranteed or otherwise recourse (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” and other
similar exceptions to recourse liability until a claim is made with respect
thereto and then shall be included only to the extent of the amount of such
claim), including liability of a general partner in respect of liabilities of a
partnership in which it is a general partner which would constitute
“Indebtedness” hereunder, any obligation to supply funds to or in any manner to
invest directly or indirectly in a Person, to maintain working capital or equity
capital of a Person or otherwise to maintain net worth, solvency or other
financial condition of a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss, including without limitation, through an
agreement to purchase property, securities, goods, supplies, or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise.

 

“Indemnified Taxes” means Taxes other than (a) Excluded Taxes and (b) Other
Taxes.

 

“Indemnitee” is defined in Section 13.06(b) hereof.

 

“Information” is defined in Section 13.16 hereof.

 

“Interest Differential” means, for any Lender with respect to Obligations
bearing interest at the LIBOR Rate, the sum equal to the greater of zero or the
financial loss incurred by such Lender resulting from a prepayment, calculated
as the difference between the amount of interest such Lender would have earned
(from like investments in the Money Markets as of the first day of the
applicable Loan) but excluding loss of profit had such prepayment not occurred
and the interest such Lender will actually earn (from like investments in the
Money Markets as of the date of prepayment) as a result of the redeployment of
funds from such prepayment in each case during the current Interest Period for
the LIBOR Rate Loan, without discounting such Interest Differential to its
present value.

 

9

--------------------------------------------------------------------------------


 

“Interest Expense” means all paid, accrued or capitalized interest expense on
such Person’s consolidated Total Indebtedness calculated on a rolling four
(4) quarters basis (whether direct, indirect, or contingent, and including,
without limitation, interest on all convertible debt but excluding amortization
of financing costs), including the pro rata share from joint ventures.

 

“Interest Option” means each of the LIBOR Rate and the Base Rate.

 

“Interest Payment Date” means the tenth (10th) day of each month, and the
Maturity Date.

 

“Interest Period” means, as to each LIBOR Rate Loan a period of one, two or
three months, to the extent deposits with such maturities are available to the
Administrative Agent, commencing on a LIBOR Business Day, as selected by
Borrower provided, however, that (i) any Interest Period which would otherwise
end on a day which is not a LIBOR Business Day shall continue to and end on the
next succeeding LIBOR Business Day, unless the result would be that such
Interest Period would be extended to the next succeeding calendar month, in
which case such Interest Period shall end on the next preceding LIBOR Business
Day, (ii) any Interest Period which begins on a day for which there is no
numerically corresponding date in the calendar month in which such Interest
Period would otherwise end shall instead end on the last LIBOR Business Day of
such calendar month, and (iii) Borrower may not select a LIBOR Rate Interest
Period which would end after the Maturity Date.

 

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Request for
Letter of Credit, the Letter of Credit Application, and any other document,
agreement and instrument entered into by the Letter of Credit Issuer and the
Borrower or in favor of the Letter of Credit Issuer and relating to any such
Letter of Credit.

 

“Investment” means, for any Person: (a) any purchase or other acquisition by
that Person of Securities, or of a beneficial interest in Securities, issued by
any other Person, (b) any purchase by that Person of a Property or the assets of
a business conducted by another Person, (c) any loan (other than loans to
employees), advance (other than deposits with financial institutions available
for withdrawal on demand, prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business)
or capital contribution by that Person to any other Person, including all
Indebtedness to such Person arising from a sale of property by such Person other
than in the ordinary course of its business and (d) the entering into of any
Guaranty Obligations of, or other contingent obligation with respect
to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person. “Investment” shall not include any promissory notes or other
consideration paid to it or by a tenant in connection with leasing activities.
The amount of any Investment shall be the original cost of such Investment, plus
the cost of all additions thereto less the amount of any return of capital or
principal.

 

“KeyBank” is defined in the preamble to this Credit Agreement.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed

 

10

--------------------------------------------------------------------------------


 

duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“Lender” means each lending institution listed on the signature pages hereof,
each lending institution that becomes a Lender hereunder pursuant to
Section 13.11 hereof or otherwise, and “Lenders” means more than one Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
(or an affiliate of such Lender) described as such in such Lender’s
Administrative Questionnaire delivered to Administrative Agent, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

 

“Letter of Credit” means a standby letter of credit issued by the Letter of
Credit Issuer pursuant to Section 2.08 hereof either as originally issued or as
the same may, from time to time, be amended or otherwise modified or extended.

 

“Letter of Credit Application” means an application and agreement for standby
letter of credit by and between the Borrower and the Letter of Credit Issuer in
a form acceptable to the Letter of Credit Issuer (and customarily used by it in
similar circumstances) and conformed to the terms of this Credit Agreement,
either as originally executed or as it may from time to time be supplemented,
modified, amended, renewed, or extended; provided, however, to the extent that
the terms of such Letter of Credit Application are inconsistent with the terms
of this Credit Agreement, the terms of this Credit Agreement shall control.

 

“Letter of Credit Expiration Date” means the day that is the earlier of:
(a) five (5) days prior to the Stated Maturity Date (or, if such day is not a
Business Day, the next preceding Business Day); or (b) the date upon which
Administrative Agent declares the Obligation due and payable after the
occurrence of an Event of Default; provided, that the Letter of Credit
Expiration Date may be up to twelve (12) months after the Stated Maturity Date
with the consent of the Letter of Credit Issuer, in its sole discretion, so long
as any such Letter of Credit shall be cash collateralized on the date thirty
(30) days prior to the Stated Maturity Date.

 

“Letter of Credit Fee” is defined in Section 2.11(b).

 

“Letter of Credit Issuer” means KeyBank in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“Letter of Credit Liability” means the aggregate amount available to be drawn
under all outstanding Letters of Credit plus the aggregate of all Unreimbursed
Amounts, including all L/C Borrowings. For all purposes of this Credit
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, or because a pending drawing submitted on or before the
expiration date of such

 

11

--------------------------------------------------------------------------------


 

Letter of Credit has not yet been honored, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“Letter of Credit Sublimit” means, at any time, the lesser of: (a) twenty
percent (20%) of the Maximum Commitment at such time; or (b) $5,000,000.00.

 

“Leverage Ratio” means, at any time, the ratio (expressed as a percentage) of
(a) Total Indebtedness of the Borrowing Group to (b) Gross Asset Value.

 

“LIBOR” is defined in the definition of LIBOR Rate.

 

“LIBOR Business Day” means a Business Day on which dealings in U.S. dollars are
carried on in the London Interbank Market

 

“LIBOR Rate” means, for any Interest Period with respect to a LIBOR Rate Loan,
the average rate (rounded upwards to the nearest 1/16th) as shown by Reuters at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If Reuters no
longer reports such rate or the Administrative Agent determines in good faith
that the rate so reported no longer accurately reflects the rate available to
Lender in the London Interbank Market, the Administrative Agent may select a
replacement index.

 

“LIBOR Rate Loan” means a Loan made hereunder with respect to which the interest
rate is calculated by reference to the LIBOR Rate for a particular Interest
Period.

 

“Lien” means any lien, mortgage, security interest, tax lien, pledge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of indebtedness, whether
arising by agreement or under common law, any statute or other law, contract, or
otherwise.

 

“Loan” means an extension of credit by a Lender to Borrower hereunder in the
form of a Base Rate Loan or a LIBOR Rate Loan.

 

“Loan Documents” means this Credit Agreement, the Notes (including any renewals,
extensions, re-issuances and refundings thereof), each Letter of Credit
Application, each of the Collateral Documents, each Assignment and Assumption,
any agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.13 of this Credit Agreement, and such other agreements
and documents, and any amendments or supplements thereto or modifications
thereof, executed or delivered pursuant to the terms of this Credit Agreement or
any of the other Loan Documents and any additional documents delivered in
connection with any such amendment, supplement or modification.

 

“Loan Notice” means a notice of: (a) a Borrowing; (b) a conversion of Loans from
one Type of Loan to the other; or (c) a continuation of LIBOR Rate Loans,
pursuant to Section 2.03, which, if in writing, shall be substantially in the
form of Exhibit C.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor, and “Loan
Party” means any one of them.

 

12

--------------------------------------------------------------------------------


 

“Managing Principal” means, collectively, the following: (a) Harold Brown, Carl
Valeri, or Ronald Brown, or any successors to any of the foregoing approved by
the Administrative Agent in its reasonable discretion, and (b) any of the
trustees of any of Harold Brown’s estate planning trusts or any of Harold
Brown’s immediate family members.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Agreements” will be defined as [TBD] however, will include each Loan
Party’s and the Carveout Guarantor’s Constituent Documents, and all management
agreements between any Loan Party, the Carveout Guarantor, and the Hamilton
Company, Inc.

 

“Material Adverse Effect” means any circumstances or events which could
reasonably be expected to result in: (a) a material adverse change in, or a
material adverse effect upon, the consolidated business, operations, or
financial condition of the Loan Parties and their Subsidiaries, taken as a
whole; (b) a material impairment of the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents; or (c) a material
adverse effect upon the legality, validity, binding effect, or enforceability
against any Loan Party or the Carveout Guarantor of any Loan Document to which
it is a party.

 

“Maturity Date” means the earliest of: (a) the Stated Maturity Date; or (b) the
date upon which Administrative Agent declares the Obligation due and payable
after the occurrence of an Event of Default.

 

“Maximum Commitment” means an amount equal to Twenty-Five Million Dollars
($25,000,000).

 

“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by applicable law on such day.

 

“Money Markets” means, with respect to any Lender, one or more wholesale funding
markets available to and selected by such Lender, including negotiable
certificates of deposit, commercial paper, Eurodollar deposits, bank notes,
federal funds, interest rate swaps or others.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“New York Banking Day” means any day (other than a Saturday or Sunday) on which
commercial banks are open for business in New York New York.

 

“NOI” means, for any Property calculated on a rolling four (4) quarters basis,
the sum of the following (without duplication): (a) gross revenues (including
interest income) received in the ordinary course from such Property minus
(b) all expenses paid or accrued related to the ownership, operation or
maintenance of such Property, including but not limited to taxes, assessments
and the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general

 

13

--------------------------------------------------------------------------------


 

and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Borrower or any Subsidiary, any property management fees, debt service charges,
income taxes, depreciation, amortization, other non-cash expenses, and any
extraordinary, non-recurring expense associated with any financing, merger,
acquisition, divestiture or other capital transaction) minus (c) a management
fee of the greater of actual or three percent (3.0%) of the gross revenues for
such Property for such period minus (d) the Capital Reserve.

 

“Non-Extension Notice Date” is defined in Section 2.08(b)(iii).

 

“Notes” means the promissory notes provided for in Section 3.01 hereof, and all
promissory notes delivered in substitution or exchange therefor, as such notes
may be amended, restated, reissued, extended or modified; and “Note” means any
one of the Notes.

 

“Obligation” means all present and future indebtedness, obligations, and
liabilities of the Loan Parties to Lenders, and all renewals and extensions
thereof, or any part thereof (including, without limitation, Loans, Letter of
Credit Liability, or both), or any part thereof, arising pursuant to this Credit
Agreement (including, without limitation, the indemnity provisions hereof) or
represented by the Notes and each Letter of Credit Application, and all interest
accruing thereon, and reasonable attorneys’ fees incurred in the enforcement or
collection thereof, regardless of whether such indebtedness, obligations, and
liabilities are direct, indirect, fixed, contingent, joint, several, or joint
and several; together with all indebtedness, obligations, and liabilities of any
Loan Party and the Carveout Guarantor to Lenders evidenced or arising pursuant
to any of the other Loan Documents, and all renewals and extensions thereof, or
any part thereof.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Loan Document.

 

“Participant” is defined in Section 13.11(e).

 

“Patriot Act” is defined in Section 13.17.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

 

“Permitted Distributions” is defined in Section 10.09.

 

“Permitted Investment” means any Investment

 

(a)           in direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)           in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

14

--------------------------------------------------------------------------------


 

(c)           in certificates of deposit, banker’s acceptances and time deposits
maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d)           (e)           in money market funds that (i) comply with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000;

 

(f)            in equity investments in and contributions to Subsidiaries of the
Borrower directly or indirectly related to the business of owning and operating
Properties, provided that

 

(1) Investments in unentitled land, debt investment and equity investments in
marketable or non-traded securities shall not be permitted;

 

(2) Investments in entitled land and Development Assets shall not in the
aggregate exceed fifteen percent (15%) of Gross Asset Value;

 

(3) Investments in non-wholly owned Subsidiaries and other joint ventures shall
not in the aggregate exceed twenty five percent (25%) of Gross Asset Value; and

 

(4) Investments in commercial Properties that are not multi-family residential
assets shall not in the aggregate exceed twenty percent (20%) of Gross Asset
Value;

 

Provided, further that the aggregate Investments described in (f)(2) and
(3) above shall not in the aggregate exceed twenty five percent (25%) of Gross
Asset Value

 

(g)           that is a Swap Contract pledged to the Administrative Agent on
behalf of the Lenders;

 

(h)           that is an interest rate swap entered into by the Borrower or a
Subsidiary as a hedge against the Indebtedness evidenced by this Agreement and
the other Loan Documents provided such swap does not violate any of the other
terms and conditions of this Agreement and is approved by the Administrative
Agent;

 

(i)            that is a contract entered into by the Borrower or any Subsidiary
for the purpose of hedging the risk of fluctuating costs of utilities serving
the Property owned or leased by such Person the same is entered into in the
ordinary course of business and not for speculative purposes;

 

(j)            existing on the date of this Agreement.

 

“Permitted Liens” means (a) Liens not yet due or payable on properties to secure
taxes, assessments and other governmental charges (excluding any Lien imposed
pursuant to any of the provisions of ERISA or pursuant to any Environmental
Laws) or claims for labor, material or supplies incurred in the ordinary course
of business in respect of obligations not then delinquent or not otherwise
required to be paid or discharged under the terms of this Agreement or any of
the other Loan Documents, (c) Liens on assets other than the Collateral,
(c) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations, (d) encumbrances on a Property consisting of easements,
rights of way, zoning restrictions, restrictions on the use of real property and
defects and irregularities in the title thereto, landlord’s or

 

15

--------------------------------------------------------------------------------


 

lessor’s liens under leases to which a Borrower is a party, purchase money
security interests and other liens or encumbrances, which do not individually or
in the aggregate have a Material Adverse Effect.

 

“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, non-profit corporation, partnership,
sovereign government or agency, instrumentality, or political subdivision
thereof, or any similar entity or organization.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Plan Asset Regulation” means 29 C.F.R. §2510.3-101, et seq.

 

“Pledge Agreement” means, the Ownership Interest Pledge and Security Agreement
granting a security interest in the Collateral described in Section 5.01(i).

 

“Pledgor” means Borrower and any Subsidiary of Borrower that is pledging Equity
Interests pursuant to a Pledge Agreement.

 

“Plan Assets” means “plan assets” within the meaning of the Plan Asset
Regulation.

 

“Potential Default” means any condition, act, or event which, with the giving of
notice or lapse of time or both, would become an Event of Default.

 

“Prime Rate” shall mean the prime rate announced to be in effect from time to
time by the Administrative Agent as its prime rate. The prime rate is not
intended to be the lowest general rate of interest charged by the Administrative
Agent to its customers.

 

“Principal Obligation” means the sum of: (a) the aggregate outstanding principal
amount of the Loans; plus (b) the Letter of Credit Liability.

 

“Property” means any real property, improvements thereon and any leasehold or
similar interest in real property which is owned, directly or indirectly, by
Borrower.

 

“Real Estate Value” means for each Stabilized Real Estate Asset, the NOI from
such Stabilized Real Estate Asset divided by the appropriate Cap Rate based on
the property type.

 

“Register” is defined in Section 13.11(d) hereof.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, from time to time in effect, and shall include any successor or
other regulation relating to reserve requirements or margin requirements, as the
case may be, applicable to member banks of the Federal Reserve System.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Property, including the
movement of any Hazardous Material through or in the air, soil, surface water,
groundwater, of any Property.

 

16

--------------------------------------------------------------------------------


 

“Request for Credit Extension” means: (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice; and (b) with respect to an
L/C Credit Extension, the related Request for Letter of Credit and Letter of
Credit Application.

 

“Request for Letter of Credit” means a request for the issuance of a Letter of
Credit substantially in the form of Exhibit D hereto.

 

“Required Lenders” means, as of any date of determination, Lenders having at
least 66-2/3% of the aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the Letter of Credit Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 11.02, Lenders
holding in the aggregate at least 66-2/3% of the aggregate Principal Obligation
(with the aggregate amount of each Lender’s risk participation and funded
participation in Letter of Credit Liability being deemed “held” by such Lender
for purposes of this definition); provided that the Commitment of, and the
portion of the Principal Obligation held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Responsible Officer” means: (a) in the case of a corporation or trust, its
president, senior vice president, any vice president or treasurer, and, in any
case where two Responsible Officers are acting on behalf of such Person, the
second such Responsible Officer may be a secretary or assistant secretary;
(b) in the case of a limited partnership, the Responsible Officer of the general
partner, acting on behalf of such general partner in its capacity as general
partner; and (c) in the case of a limited liability company, the Responsible
Officer of the sole or managing member, acting on behalf of such sole or
managing member in its capacity as sole or managing member.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of Equity
Interests in the Borrower or any option, warrant or other right to acquire any
such Equity Interests in the Borrower, other than any of the foregoing payable
solely in shares of stock of or other Equity Interest in the Borrower.

 

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw & Hill
Companies, Inc. and any successor thereto.

 

“Securities” means any stock, shares, partnership interests, membership
interests, voting trust certificates, certificates of interest or participation
in any profit sharing agreement or arrangement, bonds, debentures, options,
warrants, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

 

“Stabilized Real Estate Asset(s)” means any Property which is not a Development
Property.

 

“Stated Maturity Date” means July 31, 2017.

 

“Subordinated Claims” is defined in Section 5.04 hereof.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially

 

17

--------------------------------------------------------------------------------


 

owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of a Borrower, as
applicable.

 

“Swap Contract” means: (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement; and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts: (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s); and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under:
(a) a so-called synthetic, off-balance sheet or tax retention lease; or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Tangible Net Worth” means the Gross Asset Value minus the Total Indebtedness of
the Borrowing Group.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Total Indebtedness” means, at any point in time (without duplication) the
aggregate Indebtedness of the Borrowing Group including the pro rata share from
joint ventures.

 

“Type of Loan” means any type of Loan (i.e., a Base Rate Loan or LIBOR Rate
Loan).

 

“Unhedged Variable Rate Debt” means any Indebtedness or portion thereof with
respect to which the interest rate is not fixed (or hedged to a fixed rate) for
the ordinary or stated term of such Indebtedness to maturity.

 

1.02.                     Other Definitional Provisions. All terms defined in
this Credit Agreement shall have the above-defined meanings when used in the
Notes or any other Loan Documents or any certificate,

 

18

--------------------------------------------------------------------------------


 

report or other document made or delivered pursuant to this Credit Agreement,
unless otherwise defined in such other document.

 

(a)                                 Defined terms used in the singular shall
import the plural and vice versa.

 

(b)                                 The words “hereof,” “herein,” “hereunder,”
and similar terms when used in this Credit Agreement shall refer to this Credit
Agreement as a whole and not to any particular provisions of this Credit
Agreement.

 

(c)                                  Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(d)                                 The term “including” is by way of example
and not limitation.

 

(e)                                  The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(f)                                   In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(g)                                  All financial definitions and covenants
shall be calculated on a consolidated basis, and with the impact and results for
any non-wholly owned Subsidiary or Affiliate being determined by multiplying by
the applicable amount by the percentage of Borrower’s ownership interest in such
non-wholly owned Subsidiary or Affiliate.

 

(h)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Credit Agreement or any other Loan Document.

 

1.03.                     Times of Day. Unless otherwise specified in the Loan
Documents, time references are to time in Boston, Massachusetts.

 

1.04.                     Accounting Terms. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Credit Agreement shall
be prepared in conformity with, Generally Accepted Accounting Principles applied
on a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the financial statements of Borrower,
except as otherwise specifically prescribed herein.

 

1.05.                     Letter of Credit Amounts. Unless otherwise specified,
all references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Issuer Documents related thereto, whether or not such maximum face amount is in
effect at such time.

 

19

--------------------------------------------------------------------------------


 

2.                                    LOANS.

 

2.01.                     The Commitment.

 

(a)                                 Committed Amount. Subject to the terms and
conditions herein set forth, Lenders agree, during the Availability Period:
(i) to extend to the Borrower a revolving line of credit; and (ii) to
participate in Letters of Credit issued by the Letter of Credit Issuer for the
account of the Borrower.

 

(b)                                 Limitation on Borrowings. Notwithstanding
anything to the contrary herein contained, Lenders shall not be required to
advance any Borrowing, conversion or continuation, or cause an L/C Credit
Extension hereunder, if:

 

(i)                                     after giving effect to such Borrowing,
conversion, or continuation, the Principal Obligation would exceed the Maximum
Commitment;

 

(ii)                                  with respect to any Borrowing, an Event of
Default or a Potential Default is then continuing and the Borrower shall remain
in pro forma compliance with the covenants set forth in Sections 10.08 through
10.11 after giving effect to the requested Borrowing.

 

2.02.                     Lenders. Subject to the terms and conditions herein
set forth (including, without limitation, Section 2.01 above), each Lender
severally agrees, on any Business Day during the Availability Period, to make
Loans to Borrower at any time and from time to time in an aggregate principal
amount up to such Lender’s Commitment at any such time; provided, however, that,
after making any such Loans: (a) such Lender’s Applicable Percentage of the
aggregate Loans advanced would not exceed such Lender’s Commitment as of such
date; and (b) the Principal Obligation would not exceed the Maximum Commitment.
Subject to the foregoing limitation, the conditions set forth in Section 7 and
the other terms and conditions hereof, the Borrower may borrow and repay without
penalty or premium, and re-borrow hereunder, during the Availability Period.
Each Borrowing pursuant to this Section 2.02 shall be made ratably by Lenders in
proportion to each Lender’s Applicable Percentage. Borrower shall be liable to
repay each Borrowing made by it and all Obligations incurred by it hereunder or
under the Loan Documents.

 

2.03.                     Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Request for Borrowing. Each Borrowing, each
conversion of Loans from one Type of Loan to the other, and each continuation of
LIBOR Rate Loans shall be made upon the Borrower’s irrevocable written notice to
Administrative Agent. Each such notice must be received by Administrative Agent
not later than 12:00 noon at least: (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of LIBOR Rate
Loans or of any conversion of LIBOR Rate Loans to Base Rate Loans; and (ii) one
(1) Business Day prior to the requested date of any Borrowing of Base Rate
Loans. Each Loan Notice (whether telephonic or written) shall specify:
(A) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type of Loan to the other, or a continuation of LIBOR Rate Loans; (B) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day); (C) the principal amount of Loans to be
borrowed, converted or continued; (D) the Type of Loans to be borrowed or to
which existing Loans are to be converted; (E) if applicable, the duration of the
Interest Period with respect thereto; and (F) to which account the proceeds of
such Borrowing, conversion or continuation should be directed. If Borrower fails
to specify a Type of Loan in a Loan Notice or if Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, a LIBOR Rate Loan with a one month Interest Period.
Any such automatic conversion to LIBOR Rate Loans with a one month Interest
Period shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBOR Rate Loans. If

 

20

--------------------------------------------------------------------------------


 

Borrower requests a Borrowing of, conversion to, or continuation of LIBOR Rate
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.

 

(b)                                 Administrative Agent Notification of
Lenders. Following receipt of a Loan Notice, Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
Borrower, Administrative Agent shall notify each Lender of the details of any
automatic conversion to LIBOR Rate Loans described in the preceding subsection.

 

(c)                                  Tranches; No Obligation to Fund if Maximum
Rate Exceeded. Notwithstanding anything to the contrary contained herein, the
Borrower shall not have the right to have more than four (4) LIBOR Rate Loans in
the aggregate outstanding hereunder at any one time, nor shall any Lender be
obligated to fund any Loan if the interest rate applicable thereto under
Section 2.06(a) hereof would exceed the Maximum Rate in effect with respect to
such Loan.

 

(d)                                 Continuations and Conversions of LIBOR Rate
Loans. Except as otherwise provided herein, a LIBOR Rate Loan may be continued
or converted only on the last day of an Interest Period for such LIBOR Rate
Loan. During the existence of a Potential Default, no Loans may be requested as,
converted to or continued as LIBOR Rate Loans without the consent of the
Required Lenders.

 

2.04.                     Minimum Loan Amounts. Each Borrowing of, conversion to
or continuation of LIBOR Rate Loans shall be in a principal amount that is not
less than $500,000, and each Borrowing of, conversion to or continuation of Base
Rate Loans shall be in an amount that is not less than $100,000; provided,
however, that a Base Rate Loan may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required for the
reimbursement of a Letter of Credit under Section 2.08(c).

 

2.05.                     Funding.

 

(a)                                 Funding by Lenders; Presumption by
Administrative Agent. Each Lender shall make the proceeds of its Applicable
Percentage of each Borrowing available to Administrative Agent at Administrative
Agent’s Office for the account of the appropriate Borrower no later than
1:00 p.m. on the borrowing date in immediately available funds, and upon
fulfillment of all applicable conditions set forth herein, Administrative Agent
shall promptly deposit such proceeds in immediately available funds in such
Borrower’s account at Administrative Agent specified in the Loan Notice, or, if
requested by such Borrower in the Loan Notice, shall wire transfer such funds as
requested. The failure of any Lender to advance the proceeds of its Applicable
Percentage of any Borrowing required to be advanced hereunder shall not relieve
any other Lender of its obligation to advance the proceeds of its Applicable
Percentage of any Borrowing required to be advanced hereunder. Absent contrary
written notice from a Lender, Administrative Agent may assume that each Lender
has made its Applicable Percentage of the requested Borrowing available to
Administrative Agent on the applicable borrowing date, and Administrative Agent
may, in reliance upon such assumption (but is not required to), make available
to the appropriate Borrower a corresponding amount.

 

(b)                                 Failure of Lender to Fund. If a Lender fails
to make its Applicable Percentage of any requested Borrowing available to
Administrative Agent on the applicable borrowing date, then Administrative Agent
may recover the applicable amount on demand: (a) from such Lender,

 

21

--------------------------------------------------------------------------------


 

together with interest at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, for the period commencing on the date the amount was
made available to Borrower by Administrative Agent and ending on (but excluding)
the date Administrative Agent recovers the amount from such Lender; or (b) if
such Lender fails to pay its amount upon Administrative Agent’s demand, then
from the Borrower within fifteen (15) Business Days after Administrative Agent’s
demand; together with interest at a rate per annum equal to the rate applicable
to the Borrowing for the period commencing on the borrowing date and ending on
(but excluding) the date Administrative Agent recovers the amount from Borrower.
Any payment by Borrower shall be without prejudice to any claim Borrower may
have against a Lender that shall have failed to make such payment to
Administrative Agent.

 

(c)                                  Obligations of Lenders Several. The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and to make payments pursuant to Section 13.06(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation, or to make any payment under Section 13.06(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 13.06(c).

 

2.06.                     Interest.

 

(a)                                 Interest Rate. Subject to the provisions of
clause (b) below: (i) each LIBOR Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the LIBOR Rate for such Interest Period plus the Applicable
Margin; and (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.

 

(b)                                 Default Rate.

 

(i)                                     If any amount of principal of the
Obligation is not paid when due (without regard to any applicable grace
periods), then (in lieu of the interest rate provided in Section 2.06(a) above)
such amount shall bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate.

 

(ii)                                  If any amount (other than principal of the
Obligation) payable by Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, then
(in lieu of the interest rate provided in Section 2.06(a) above), such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate.

 

(iii)                               Upon the request of Required Lenders, while
any Event of Default exists, then (in lieu of the interest rate provided in
Section 2.06(a) above) the principal amount of the Obligation shall bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate, from the date of the occurrence of such Event of Default until
such Event of Default is cured or is waived.

 

(c)                                  Late Charge. In the event that any payment
of principal (other than any balloon payment due upon acceleration of the
Obligations or upon the Maturity Date) or interest herein

 

22

--------------------------------------------------------------------------------


 

provided for shall become overdue beyond any applicable grace period, a “late
charge” of four percent (4%) of the overdue payment shall become immediately due
and payable to the Administrative Agent, for the pro rata benefit of all of the
Lenders, as liquidated damages for failure to make prompt payment. The
imposition or payment of any such late charge shall not affect in any way the
availability of any right or remedy that is otherwise available to the
Administrative Agent or the Lenders under any of the Loan Documents or
applicable law.

 

2.07.                     Determination of Rate. Each change in the rate of
interest for any Borrowing shall become effective, without prior notice to the
Borrower, automatically as of the opening of business of Administrative Agent on
the date of said change. Administrative Agent shall promptly notify Borrower and
the Lenders of the interest rate applicable to any Interest Period for LIBOR
Rate Loans upon determination of such interest rate. The determination of the
LIBOR Rate by Administrative Agent shall be conclusive in the absence of
manifest error.

 

2.08.                     Letters of Credit.

 

(a)                                 Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions
hereof, on any Business Day during the Availability Period: (A) the Letter of
Credit Issuer agrees, in reliance upon the agreements of the Lenders set forth
in this Section 2.08: (1) from time to time on any Business Day during the
Availability Period, to issue Letters of Credit for the account of the Borrower,
in aggregate face amounts that shall be not less than $100,000, as the Borrower
may request (except to the extent a lesser amount is requested by such Borrower
and agreed by Administrative Agent and the Letter of Credit Issuer), and to
amend or extend Letters of Credit previously issued by it; and (2) to honor
drawings under the Letters of Credit; and (B) Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower and any
drawings thereunder; provided, however that after giving effect to any L/C
Credit Extension with respect to any Letter of Credit: (1) the Principal
Obligation will not exceed the Maximum Commitment; and (2) the Letter of Credit
Liability will not exceed the Letter of Credit Sublimit. Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired (without any pending drawing) or that have
been drawn upon and reimbursed. The Letter of Credit Issuer shall have the right
to approve the form of Letter of Credit requested.

 

(ii)                                  The Letter of Credit Issuer shall not
issue any Letter of Credit, if: (A) subject to Section 2.08(b)(iii), the expiry
date of such Letter of Credit would occur more than twelve (12) months after the
date of issuance or last extension (subject to customary one-year extension
periods pursuant to an “evergreen” provision), unless the Letter of Credit
Issuer has approved such expiry date in its sole discretion; or (B) subject to
the proviso in the definition of Letter of Credit Expiration Date, the expiry
date of such Letter of Credit would occur after the Letter of Credit Expiration
Date.

 

(iii)                               The Letter of Credit Issuer shall be under
no obligation to issue any Letter of Credit if:

 

(A)                     any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Letter of Credit Issuer

 

23

--------------------------------------------------------------------------------


 

from issuing such Letter of Credit, or any Law applicable to the Letter of
Credit Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Letter of Credit
Issuer shall prohibit, or request that the Letter of Credit Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Letter of Credit Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Letter of Credit Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the Letter of Credit Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Letter of Credit Issuer in good faith deems material to it (for
which the Letter of Credit Issuer is not otherwise compensated hereunder);

 

(B)                               the issuance of such Letter of Credit would
violate any Laws or one or more policies of the Letter of Credit Issuer
applicable to letters of credit generally;

 

(C)                               such Letter of Credit is to be denominated in
a currency other than Dollars;

 

(D)                               such Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;
or

 

(E)                                any Lender is at that time a Defaulting
Lender, unless the Letter of Credit Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the Letter of Credit
Issuer (in its sole discretion) with the Borrower or such Lender to eliminate
the Letter of Credit Issuer’s actual or potential Fronting Exposure (after
giving effect to Section 2.14(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other Letter of Credit Liability as to which the Letter
of Credit Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

 

(iv)                              The Letter of Credit Issuer shall be under no
obligation to amend any Letter of Credit if: (A) the Letter of Credit Issuer
would have no obligation at such time to issue such Letter of Credit in its
amended form under the terms hereof; or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
Letter of Credit Issuer (with a copy to Administrative Agent) in the form of a
Request for Credit Extension, appropriately completed and signed by a
Responsible Officer of such Borrower. Such Request for Credit Extension must be
received by the Letter of Credit Issuer and Administrative Agent not later than
11:00 a.m. at least three (3) Business Days prior to the proposed issuance date
or date of amendment, as the case may be, of any Letter of Credit (or such later
date and time as Administrative Agent and the Letter of Credit Issuer may agree
in a particular instance in their sole discretion). In the case of a request for
an initial issuance

 

24

--------------------------------------------------------------------------------


 

of a Letter of Credit, such Request for Credit Extension shall specify in form
and detail satisfactory to the Letter of Credit Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Letter of Credit Issuer may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, the related
Request for Credit Extension shall specify in form and detail satisfactory to
the Letter of Credit Issuer: (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the Letter of
Credit Issuer may reasonably require. Additionally, the applicable Borrower
shall furnish to the Letter of Credit Issuer and Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the Letter of Credit Issuer or
Administrative Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Request for
Credit Extension relating to a Letter of Credit, the Letter of Credit Issuer
will confirm with Administrative Agent in writing that Administrative Agent has
received a copy of such Request for Credit Extension from the Borrower and, if
not, the Letter of Credit Issuer will provide Administrative Agent with a copy
thereof. Unless the Letter of Credit Issuer has received written notice from any
Lender, Administrative Agent or any Borrower, at least one (1) Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Section 7 shall not
then be satisfied, then, subject to the terms and conditions hereof, the Letter
of Credit Issuer shall, on the requested date, issue a Letter of Credit for the
account of such Borrower or enter into the applicable amendment, as the case may
be, in each case in accordance with the Letter of Credit Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Letter of Credit Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Request for Credit Extension, the Letter of Credit Issuer may, in its
sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Letter of
Credit Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Letter of
Credit Issuer, the Borrower shall not be required to make a specific request to
the Letter of Credit Issuer for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Letter of Credit Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Stated
Maturity Date; provided, however, that the Letter of Credit Issuer shall not
permit any such extension if: (A) the Letter of Credit Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the

 

25

--------------------------------------------------------------------------------


 

provisions of clause (ii) or (iii) of Section 2.08(a)or otherwise); or (B) it
has received notice in writing on or before the day that is five (5) Business
Days before the Non-Extension Notice Date: (1) from Administrative Agent that
the Required Lenders have elected not to permit such extension; or (2) from
Administrative Agent, any Lender or any Loan Party that one or more of the
applicable conditions specified in Section 7.02 is not then satisfied, and in
each such case directing the Letter of Credit Issuer not to permit such
extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the Letter of Credit Issuer will also
deliver to the applicable Borrower and Administrative Agent a true and complete
copy of such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participation.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
Letter of Credit Issuer shall notify the applicable Borrower and Administrative
Agent thereof. Not later than 11:00 a.m. on the date of any payment by the
Letter of Credit Issuer under a Letter of Credit (each such date, an “Honor
Date”), the applicable Borrower shall reimburse the Letter of Credit Issuer
through Administrative Agent in an amount equal to the amount of such drawing.
If the Borrower fails to so reimburse the Letter of Credit Issuer by such time,
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof. In such event, the applicable
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.04 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Maximum Commitment and the conditions set forth in Section 7.02
(other than the delivery of a Loan Notice). Any notice given by the Letter of
Credit Issuer or Administrative Agent pursuant to this Section 2.08(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

(ii)                                  Each Lender (including the Lender acting
as Letter of Credit Issuer) shall upon any notice pursuant to
Section 2.08(c)(i) make funds available (and Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the Letter of Credit
Issuer at Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by Administrative Agent, whereupon, subject to the
provisions of Section 2.08(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to Borrowers in such amount.
Administrative Agent shall remit the funds so received to the Letter of Credit
Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Borrowing of Base Rate Loans because the conditions
set forth in Section 7.02 cannot be satisfied or for any other reason, the
applicable Borrower Party shall be deemed to have incurred from the Letter of
Credit Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is
not so refinanced, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate. In

 

26

--------------------------------------------------------------------------------


 

such event, each Lender’s payment to Administrative Agent for the account of the
Letter of Credit Issuer pursuant to Section 2.08(c)(i) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.08(c)(iii).

 

(iv)                              Until each Lender funds its Loan or L/C
Advance pursuant to this Section 2.08(c) to reimburse the Letter of Credit
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Applicable Percentage of such amount shall be solely for the
account of the Letter of Credit Issuer.

 

(v)                                 Each Lender’s obligation to make Loans or
L/C Advances to reimburse the Letter of Credit Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.08(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including:
(A) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Letter of Credit Issuer, any Borrower, or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Potential Default or Event of Default; or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Loans pursuant to this Section 2.08(c) is
subject to the conditions set forth in Section 7.02 (other than delivery of a
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of any Borrower to reimburse the Letter of Credit Issuer for the
amount of any payment made by the Letter of Credit Issuer under any Letter of
Credit, together with interest as provided herein.

 

(vi)                              If any Lender fails to make available to
Administrative Agent for the account of the Letter of Credit Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.08(c) by the time specified in Section 2.08(c)(ii), then, without
limiting the other provisions of this Credit Agreement, the Letter of Credit
Issuer shall be entitled to recover from such Lender (acting through
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Letter of Credit Issuer at a rate per annum
equal to the Federal Funds Rate from time to time in effect. A certificate of
the Letter of Credit Issuer submitted to any Lender (through Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the Letter of Credit
Issuer has made a payment under any Letter of Credit and has received from any
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.08(c), if Administrative Agent receives for the account of the Letter
of Credit Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by Administrative Agent),
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by Administrative Agent.

 

(ii)                                  If any payment received by Administrative
Agent for the account of the Letter of Credit Issuer pursuant to
Section 2.08(c)(i) is required to be returned under any

 

27

--------------------------------------------------------------------------------


 

of the circumstances described in Section 13.04 (including pursuant to any
settlement entered into by the Letter of Credit Issuer in its discretion), each
Lender shall pay to Administrative Agent for the account of the Letter of Credit
Issuer its Applicable Percentage thereof on demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

 

(e)                                  Obligations Absolute. The obligation of
each Borrower to reimburse the Letter of Credit Issuer for each drawing under
each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Credit Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Credit Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
set-off, defense or other right that any Borrower may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the Letter of
Credit Issuer or any other Person, whether in connection with this Credit
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the Letter of Credit Issuer
under such Letter of Credit against presentation of a draft or certificate that
does not strictly comply with the terms of such Letter of Credit; or any payment
made by the Letter of Credit Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Borrower.

 

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the Letter of Credit Issuer. Each Borrower
shall be conclusively deemed to have waived any such claim against the Letter of
Credit Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of Letter of Credit Issuer. Each
Lender and each Borrower agree that, in paying any drawing under a Letter of
Credit, the Letter of Credit Issuer shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy

 

28

--------------------------------------------------------------------------------


 

of any such document or the authority of the Person executing or delivering any
such document. None of the Letter of Credit Issuer, any Agent-Related Person nor
any of the respective correspondents, participants or assignees of the Letter of
Credit Issuer shall be liable to any Lender for: (i) any action taken or omitted
in connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or related Request for Credit Extension. Each Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude each Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the Letter of Credit
Issuer, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of the Letter of Credit Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.08(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the Letter of
Credit Issuer, and the Letter of Credit Issuer may be liable to such Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower which such
Borrower proves were caused by the Letter of Credit Issuer’s willful misconduct
or gross negligence or the Letter of Credit Issuer’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
the Letter of Credit Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the Letter of Credit Issuer shall not
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)                                  Conflict with Issuer Documents. In the
event of any conflict between the terms hereof and the terms of any Issuer
Documents, the terms hereof shall control.

 

(h)                                 Applicability of ISP98. Unless otherwise
expressly agreed by the Letter of Credit Issuer and the applicable Borrower when
a Letter of Credit is issued the rules of the ISP shall apply to each standby
Letter of Credit.

 

2.09.                     Unused Commitment Fee In addition to the payments
provided for in Section 3 hereof, Borrower shall pay to Administrative Agent,
for the account of each Lender, according to its Applicable Percentage, an
unused commitment fee on the daily amount of the Maximum Commitment which was
unused (through the extension of Loans and Letters of Credit) during the
immediately preceding calendar quarter at the rate of (a) fifteen basis points
(0.15%) per annum if the unused amount is equal to or less than fifty percent
(50%) of the Maximum Commitment, and (b) twenty basis points (0.20%) per annum
if the unused amount is greater than fifty percent (50%) of the maximum
Commitment, payable in arrears on the tenth (10th) day of each calendar quarter
for the preceding calendar quarter. Borrowers and Lenders acknowledge and agree
that the unused commitment fees payable hereunder are bona fide unused
commitment fees and are intended as reasonable compensation to Lenders for
committing to make funds available to Borrowers as described herein and for no
other purposes. No unused commitment fee shall accrue from and after the date
the Second Advance Amount is advanced hereunder.

 

2.10.                     Use of Proceeds. The proceeds of the Loans shall be
used the acquisition and development of Properties, refinance of Indebtedness,
capital improvement and general working capital purposed; proceeds of the Loans
may not be utilized for any Restricted Payments..

 

29

--------------------------------------------------------------------------------


 

2.11.                     Commitment Fee. Borrower shall pay to Administrative
Agent the commitment fees in consideration of the issuance of the Commitments
and administration of this Credit Agreement, which fees shall be payable in
amounts and on the dates agreed to between Borrower and Administrative Agent in
a separate fee letter agreement.

 

(b)                                 The Borrower Parties shall pay to
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a fee for each Letter of Credit (the “Letter of Credit
Fee”) equal to the Applicable Margin for LIBOR Rate Loans per annum times the
daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Letter of
Credit Issuer pursuant to Section 2.13 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.14(a)(iv), with the balance of such fee, if any,
payable to the Letter of Credit Issuer for its own account. Such fee shall be:
(i) due and payable in quarterly installments in arrears on the first Business
Day of each calendar quarter for the preceding calendar quarter, commencing on
the first such date to occur after the issuance of any Letter of Credit, on the
Maturity Date, and thereafter (if applicable) on demand; and (ii) computed
quarterly in arrears. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.05. If there is any change in the
Applicable Margin during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect. Notwithstanding anything to the contrary contained herein,
upon the request of the Required Lenders, while any Event of Default exists,
such fee shall accrue at a rate equal to the Applicable Margin plus four percent
(4%). In addition, the Borrower shall pay the Administrative Agent, for its own
account, a fronting fee equal to the greater of (i) twelve and one half (12.5)
basis points of the face amount of each Letter of Credit, and (ii) Fifteen
Hundred Dollars ($1500), which fronting fee shall be payable at the time of
issuance of each Letter of Credit.

 

2.12.                     Computation of Interest and Fees. All computations of
fees and interest (other than Base Rate Loans, which shall be based on a
365/366-day year as the case may be) shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan from and including the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 3.04, bear interest
for one day.

 

2.13.                     Cash Collateral.

 

(a)                                 Certain Credit Support Events. Upon the
request of Administrative Agent or the Letter of Credit Issuer: (i) if the
Letter of Credit Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in an L/C Borrowing; or
(ii) if, as of the Letter of Credit Expiration Date, any Letter of Credit
Liability for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then outstanding amount of the Letter of
Credit Liability. At any time that there shall exist a Defaulting Lender,
immediately upon the request of Administrative Agent or the Letter of Credit
Issuer, Borrower shall deliver to Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.14(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

30

--------------------------------------------------------------------------------


 

(b)                                 Grant of Security Interest. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at
KeyBank. Borrower, and to the extent provided by any Lender, such Lender, hereby
grants to (and subjects to the control of) Administrative Agent, for the benefit
of Administrative Agent, the Letter of Credit Issuer and the Lenders, and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.13(c). If at any time Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, Borrower or the relevant Defaulting Lender will, promptly upon
demand by Administrative Agent, pay or provide to Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

 

(c)                                  Application. Notwithstanding anything to
the contrary contained in this Credit Agreement, Cash Collateral provided under
any of this Section 2.13 or Sections 2.08, 2.14, 3.05, 3.06 or 11.02 in respect
of Letters of Credit shall be held and applied to the satisfaction of the
specific Letter of Credit Liability, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)                                 Release. Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure or other obligations shall
be released promptly following: (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 13.11 (b)(vii))); or
(ii) Administrative Agent’s good faith determination that there exists excess
Cash Collateral; provided, however: (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a
Potential Default or Event of Default (and following application as provided in
this Section 2.13 may be otherwise applied in accordance with Section 11.04);
and (y) the Person providing Cash Collateral and the Letter of Credit Issuer may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

2.14.                     Defaulting Lenders.

 

(a)                                 Adjustments. Notwithstanding anything to the
contrary contained in this Credit Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments. That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Credit Agreement shall be restricted as set forth in
Section 13.01.

 

(ii)                                  Reallocation of Payments. Any payment of
principal, interest, fees or other amounts received by Administrative Agent for
the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 11 or otherwise, and including any amounts made
available to Administrative Agent by that Defaulting Lender pursuant to
Section 13.02), shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any

 

31

--------------------------------------------------------------------------------


 

amounts owing by that Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the Letter of Credit Issuer hereunder; third, if so
determined by Administrative Agent or requested by the Letter of Credit Issuer,
to be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Letter of Credit; fourth, as Borrower may
request (so long as no Potential Default or Event of Default has occurred and is
continuing), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Credit
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Borrower, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Loans under this Credit Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Letter of Credit Issuer as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Letter of Credit
Issuer against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Credit Agreement; seventh, so long as no
Potential Default or Event of Default has occurred and is continuing, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this Credit
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if: (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 7.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.14(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees. That Defaulting Lender:
(x) shall not be entitled to receive any unused commitment fee pursuant to
Section 2.09 for any period during which that Lender is a Defaulting Lender (and
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender); and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in
Section 2.11(b).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure. During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit pursuant to Section 2.09, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that: (A) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Potential Default or Event of Default exists; and (B) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of: (1) the Commitment of that non-Defaulting Lender; minus (2) the
aggregate outstanding principal amount of the Loans of that Lender.

 

32

--------------------------------------------------------------------------------


 

(b)                                 Defaulting Lender Cure. If Borrower,
Administrative Agent and the Letter of Credit Issuer agree in writing in their
sole discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.16(a)(iv), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

3.                                      PAYMENT OF OBLIGATIONS.

 

3.01.                     Notes. The Loans to be made by Lenders to the Borrower
hereunder may, if requested by a Lender, be evidenced by promissory notes of the
Borrower. Each Note shall: (a) be in the amount of the applicable Lender’s
Commitment; (b) be payable to the order of such Lender at the principal office
of Administrative Agent; (c) bear interest in accordance with Section 2.06
hereof; (d) be in the form of Exhibit B attached hereto (with blanks
appropriately completed in conformity herewith); and (e) be made by the
Borrower. Borrower agrees, from time to time, upon the request of Administrative
Agent or any affected Lender, to reissue new Notes, in accordance with the terms
and in the form heretofore provided, to any Lender and any Assignee of such
Lender in accordance with Section 13.11 hereof, in renewal of and substitution
for the Note previously issued by Borrower to the affected Lender, and such
previously issued Notes shall be returned to Borrower marked “cancelled”.

 

3.02.                     Payment of Obligation. The principal amount of the
Obligation outstanding on the Maturity Date, together with all accrued but
unpaid interest thereon, shall be due and payable on the Maturity Date.

 

3.03.                     Payment of Interest.

 

(a)                                 Interest. Interest on each Borrowing and any
portion thereof shall commence to accrue in accordance with the terms of this
Credit Agreement and the other Loan Documents as of the date of the disbursal or
wire transfer of such Borrowing by Administrative Agent, consistent with the
provisions of Section 2.06, notwithstanding whether Borrower received the
benefit of such Borrowing as of such date and even if such Borrowing is held in
escrow pursuant to the terms of any escrow arrangement or agreement. When a
Borrowing is disbursed by wire transfer pursuant to instructions received from
Borrower, then such Borrowing shall be considered made at the time of the
transmission of the wire, in accordance with the Loan Notice, rather than the
time of receipt thereof by the receiving bank. With regard to the repayment of
the Loans, interest shall continue to accrue on any amount repaid until such
time as the repayment has been received in federal or other immediately
available funds by Administrative Agent.

 

(b)                                 Interest Payment Dates. Accrued and unpaid
interest (i) on the Obligation shall be due and payable in arrears on each
Interest Payment Date and on the Maturity Date and (ii) on any obligation of
Borrower hereunder on which Borrower is in default shall be due and payable at
any time and from time to time following such default upon demand by
Administrative Agent.

 

33

--------------------------------------------------------------------------------


 

Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

3.04.                     Payments of Obligation.

 

(a)                                 Payments Generally. All payments of
principal of and interest on the Obligations under this Credit Agreement by
Borrower to or for the account of Lenders, or any one of them, shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff by Borrower. Except as otherwise expressly provided herein, all payments
by the Borrower hereunder shall be made to Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein. Funds received after 2:00 p.m. shall be
treated for all purposes as having been received by Administrative Agent on the
first Business Day next following receipt of such funds and any applicable
interest or fees shall continue to accrue. Each Lender shall be entitled to
receive its Applicable Percentage (or other applicable share as provided herein)
of each payment received by Administrative Agent hereunder for the account of
Lenders on the Obligation. Each payment received by Administrative Agent
hereunder for the account of a Lender shall be promptly distributed by
Administrative Agent to such Lender. If any payment to be made by Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(b)                                 Clawback.

 

(i)                                     Funding by Lenders; Presumption by
Administrative Agent. Unless Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing of LIBOR Rate Loans
(or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Borrowing) that such Lender will not make available to
Administrative Agent such Lender’s share of such Borrowing, Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.05 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.05) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to Administrative Agent, at: (A) in the case of a
payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by Administrative Agent in connection with the
foregoing; and (B) in the case of a payment to be made by Borrower, the interest
rate applicable to Base Rate Loans. If Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Borrowing to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by

 

34

--------------------------------------------------------------------------------


 

Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent. Unless Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to Administrative
Agent for the account of the Lenders hereunder that Borrower will not make such
payment, Administrative Agent may assume that Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, as the case may be, the amount due. In such event, if
Borrower has not in fact made such payment, then each of the Lenders, as the
case may be, severally agrees to repay to Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

3.05.                     Voluntary Prepayments. Borrower may, upon notice to
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that: (a) such notice
must be received by Administrative Agent not later than 12:00 noon: (i) three
(3) Business Days prior to any date of prepayment of LIBOR Rate Loans; and
(ii) on the date of prepayment of Base Rate Loans; (b) any prepayment of LIBOR
Rate Loans shall be in a principal amount of not less than $500,000; and (c) any
prepayment of Base Rate Loans shall be in a principal amount of not less than
$100,000 or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date (which shall be a Business
Day) and amount of such prepayment and the Type(s) of Loans to be prepaid.
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a LIBOR Rate Loan shall
be accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 4.05 hereof. Subject to Section 2.14, each
such prepayment shall be applied to the Obligation held by each Lender in
accordance with its respective Applicable Percentage.

 

3.06.                     Reduction or Early Termination of Commitments. So long
as no Loan Notice for a Borrowing is outstanding, Borrower may terminate the
Commitments, or reduce the Maximum Commitment, by giving prior irrevocable
written notice to Administrative Agent of such termination or reduction three
(3) Business Days prior to the effective date of such termination or reduction
(which date shall be specified by Borrowers in such notice): (a)(i) in the case
of complete termination of the Commitments, upon prepayment of all of the
outstanding Obligation, including, without limitation, all interest accrued
thereon, in accordance with the terms of Section 3.05; or (ii) in the case of a
reduction of the Maximum Commitment, upon prepayment of the amount by which the
Principal Obligation exceeds the reduced Maximum Commitment resulting from such
reduction, including, without limitation, payment of all interest accrued
thereon, in accordance with the terms of Section 3.05; provided, however, that,
except in connection with a complete termination of the Commitments, the Maximum
Commitment may not be reduced such that, upon such reduction, the Maximum
Commitment is less than the aggregate face amount of outstanding Letters of
Credit; and (b) in the case of the complete termination of the Commitments, if
any Letter of Credit Liability exists, the Borrower Parties shall immediately
Cash Collateralize the then-outstanding amount of the Letter of Credit
Liability, without presentment, demand,

 

35

--------------------------------------------------------------------------------


 

protest or any other notice of any kind, all of which are hereby waived. Unless
otherwise required by law, upon the full and final payment of the Letter of
Credit Liability, or the termination of all outstanding Letter of Credit
Liability due to the expiration of all outstanding Letters of Credit prior to
draws thereon, Administrative Agent shall return to the applicable Borrower any
amounts remaining in such cash collateral account; provided, however, that, so
long as no Event of Default exists, to the extent individual Letters of Credit
expire prior to draws thereon, Administrative Agent will return to Borrowers the
amount, if any, exceeding that required to Cash Collateralize any remaining
Letter of Credit Liability. Notwithstanding the foregoing: (A) any reduction of
the Maximum Commitment shall be in an amount of $15,000,000 or a whole multiple
of $1,000,000 in excess thereof; and (B) in no event shall a reduction by
Borrowers reduce the Maximum Commitment to $5,000,000 or less (except for a
complete termination of all the Commitments). Promptly after receipt of any
notice of reduction or termination, Administrative Agent shall notify each
Lender of the same. Any reduction of the Maximum Commitment shall reduce the
Commitments of the Lenders on a pro rata basis.

 

3.07.       Lending Office. Each Lender may: (a) designate its principal office
or a branch, subsidiary or Affiliate of such Lender as its Lending Office (and
the office to whose accounts payments are to be credited) for any LIBOR Rate
Loan; (b) designate its principal office or a branch, subsidiary or Affiliate as
its Lending Office (and the office to whose accounts payments are to be
credited) for any Base Rate Loan and (c) change its Lending Office from time to
time by notice to Administrative Agent and Borrower. In such event, such Lender
shall continue to hold the Note, if any, evidencing its loans for the benefit
and account of such branch, subsidiary or Affiliate. Each Lender shall be
entitled to fund all or any portion of its Commitment in any manner it deems
appropriate, consistent with the provisions of Section 2.05, but for the
purposes of this Credit Agreement such Lender shall, regardless of such Lender’s
actual means of funding, be deemed to have funded its Commitment in accordance
with the Interest Option selected from time to time by the Borrower for such
Borrowing period.

 

4.             CHANGE IN CIRCUMSTANCES.

 

4.01.       Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation delivered (or that has not been delivered) pursuant to subsections
(e) and (g) below.

 

(ii)           If Borrower or the Administrative Agent shall be required by the
Internal Revenue Code or other applicable Law to withhold or deduct any Taxes,
including but not limited to United States Federal backup withholding and
withholding taxes, from any payment, then: (A) the Administrative Agent shall
withhold or make such deductions as are determined by the Administrative Agent
to be required based upon the information and documentation it has received (or
not received) pursuant to subsections (e) and (g) below; (B) Administrative
Agent shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Internal Revenue Code; and (C) to
the extent that the withholding or deduction is made on account of Indemnified

 

36

--------------------------------------------------------------------------------


 

Taxes or Other Taxes, the sum payable by Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) Administrative Agent, Lender or Letter of Credit Issuer, as the
case may be, receives an amount equal to the sum it would have received had no
such withholding or deduction been made.

 

(b)           Payment of Other Taxes by Borrower. Without limiting the
provisions of subsection (a) above, Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws.

 

(c)           Tax Indemnifications.

 

(i)            Without limiting the provisions of subsection (a) or (b) above,
the Borrower shall, and does hereby, indemnify Administrative Agent, each Lender
and the Letter of Credit Issuer, and shall make payment in respect thereof
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by Borrower or Administrative Agent or paid by
Administrative Agent, such Lender or the Letter of Credit Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower shall also, and do hereby, indemnify Administrative Agent, and
shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount which a Lender or the Letter of Credit Issuer for any
reason fails to pay indefeasibly to Administrative Agent as required by clause
(ii) of this subsection. A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender or the Letter of Credit Issuer
(with a copy to Administrative Agent), or by Administrative Agent on its own
behalf or on behalf of a Lender or the Letter of Credit Issuer, shall be
conclusive absent manifest error.

 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and the Letter of Credit Issuer shall, and does hereby, indemnify
the Borrower and Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for the Borrower
or Administrative Agent) incurred by or asserted against Borrower or
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the Letter of Credit Issuer, as the case may be, to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender or the Letter of Credit Issuer, as the
case may be, to the Borrower or the Administrative Agent pursuant to subsection
(e). Each Lender and the Letter of Credit Issuer hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the Letter of Credit Issuer, as the case may be, under this
Credit Agreement or any other Loan Document against any amount due to
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the Letter of
Credit Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

37

--------------------------------------------------------------------------------


 

(d)           Evidence of Payments. Upon request by a Borrower or Administrative
Agent, as the case may be, after any payment of Taxes by Borrower or by
Administrative Agent to a Governmental Authority as provided in this
Section 4.01, Borrower shall deliver to Administrative Agent or Administrative
Agent shall deliver to Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to Borrower or Administrative Agent, as
the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Each Lender shall deliver to the Borrower and to Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the Governmental
Authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or Administrative Agent, as the case may be, to
determine: (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes; (B) if applicable, the required rate of
withholding or deduction; and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Credit Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.

 

(ii)           Without limiting the generality of the foregoing, if Borrower is
resident for tax purposes in the United States:

 

(A)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent executed originals of Internal Revenue Service
Form W-9 or such other documentation or information prescribed by applicable
Laws or reasonably requested by Borrower or Administrative Agent as will enable
Borrower or Administrative Agent, as the case may be, to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements; and

 

(B)          each Foreign Lender on or prior to the date on which such Foreign
Lender becomes a Lender under this Credit Agreement (and from time to time
thereafter upon the request of Borrower or Administrative Agent, shall deliver
to Borrower and the Administrative Agent two duly completed and executed copies
of one or more of the following documents establishing such Foreign Lender’s
right to a full exemption of United States federal withholding tax on payments
of interest pursuant to Section 871(h) or 881(c) of the Internal Revenue Code
(or qualifying for such exemption pursuant to clause (2) below), as applicable
to such Foreign Lender:

 

(1)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party;

 

(2)           executed originals of Internal Revenue Service Form W-8ECI;

 

38

--------------------------------------------------------------------------------


 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Internal Revenue
Code: (i) a certificate to the effect that such Foreign Lender is not: (1) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code;
(2) a “10 percent shareholder” of Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code; or (3) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code; and
executed originals of Internal Revenue Service Form W-8BEN;

 

(4)           executed originals of any other form prescribed by applicable Law
as a basis for claiming exemption from United States Federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower or Administrative Agent to determine the
withholding or deduction required to be made; or

 

(5)           executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation establishing exceptions for its underlying
participants pursuant to clause (1), (3) or (4) above;

 

(iii)          Each Lender shall promptly: (A) notify the Borrower and
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction; and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

(f)            Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the Letter of Credit Issuer, or have
any obligation to pay to any Lender or the Letter of Credit Issuer, any refund
of Taxes withheld or deducted from funds paid for the account of such Lender or
the Letter of Credit Issuer, as the case may be. If Administrative Agent, any
Lender or the Letter of Credit Issuer determines, in its sole discretion, that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which Borrower has paid
additional amounts pursuant to this Section, it shall pay to Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by Borrower under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by Administrative Agent, such Lender or the Letter of Credit
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that Borrower, upon the request of Administrative Agent, such Lender or the
Letter of Credit Issuer, agree to repay the amount paid over to Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent, such Lender or the Letter of Credit Issuer
in the event Administrative Agent, such Lender or the Letter of Credit Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require Administrative Agent, any Lender or the Letter
of Credit Issuer to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
Person.

 

39

--------------------------------------------------------------------------------


 

(g)           Notwithstanding any term or condition of this Agreement to the
contrary, (i) if a payment made to a Foreign Lender would be subject to United
States federal withholding tax imposed by FATCA (as defined below) if such
Foreign Lender fails to comply with the applicable reporting requirements of
FATCA, such Foreign Lender shall deliver to the Borrower and the Administrative
Agent any documentation required under Law or reasonably requested by the
Borrower or the Administrative Agent sufficient for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine whether such Foreign Lender has complied with such applicable
reporting requirements and (ii) the Borrower and the Administrative Agent shall
not be required to pay any additional amounts or indemnify a Foreign Lender for
any withholdings resulting from a Foreign Lender’s failure to comply with this
Section 4.01(g). “FATCA” means Sections 1471, 1472, 1473 and 1474 of the
Internal Revenue Code, the United States Treasury regulations promulgated
thereunder and published guidance with respect thereto.

 

(h)           Each Lender having sold a participation in any Loan shall collect
from such Participant the documents described in this Section 4.01 and provide
them to the Borrower and the Administrative Agent. This Section 4.01(h) shall
apply to each Participant in any Loan as if the participant was a Lender.

 

(i)            If the Borrower or Administrative Agent is or is likely to be
required to pay additional amounts to or for the account of any Lender pursuant
to this Section 4.01, then such Lender will agree to use reasonable efforts to
change the jurisdiction of its Lending Office so as to eliminate or reduce any
such additional payment which may thereafter accrue if such change, in the good
faith judgment of such Lender, is not otherwise materially disadvantageous to
such Lender.

 

4.02.       Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to a LIBOR Rate, or to determine or
charge interest rates based upon any LIBOR Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to Borrower through Administrative Agent, the
obligation of such Lender to make or maintain Loans accruing interest at a LIBOR
Rate shall be suspended, in each case until such Lender notifies Administrative
Agent and Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice and demand from such Lender (with a
copy to the Administrative Agent) all Loans of such Lender bearing interest at a
LIBOR Rate shall be converted to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain any such Loans until Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon such LIBOR Rate. Upon any such prepayment or
conversion, Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 

4.03.       Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Loan or a conversion to or
continuation thereof that: (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Loan; (b) adequate and reasonable means do not exist for
determining the applicable LIBOR Rate for any requested Interest Period with
respect to a proposed LIBOR Rate Loan or for any existing or proposed Base Rate
Loan; or (c) the LIBOR Rate for any requested Interest Period with respect to a
proposed LIBOR Rate Loan, or the Base Rate with respect to a proposed Base Rate
Loan, does not adequately and fairly reflect the cost to such Lenders of funding
such Loan,

 

40

--------------------------------------------------------------------------------


 

Administrative Agent will promptly so notify Borrower and each Lender.
Thereafter and until Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice, all LIBOR Rate Loans shall bear interest at the
Base Rate plus the Applicable Margin, as applicable. Upon receipt of such notice
from Administrative Agent, any Borrower may revoke any pending request for a
conversion to or continuation of LIBOR Rate Loans.

 

4.04.       Increased Costs Generally.

 

(a)           Change in Law. If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement) or the Letter of Credit Issuer;

 

(ii)           subject any Lender or the Letter of Credit Issuer to any tax of
any kind whatsoever with respect to this Credit Agreement, any Letter of Credit,
any participation in a Letter of Credit or any LIBOR Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the Letter of Credit
Issuer in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 4.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Letter of Credit Issuer); or

 

(iii)          impose on any Lender or the Letter of Credit Issuer or the London
interbank market any other condition, cost or expense affecting this Credit
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the LIBOR Rate (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or the Letter of Credit Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the Letter of
Credit Issuer hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or the Letter of Credit Issuer, the applicable
Borrower will pay to such Lender or the Letter of Credit Issue, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Letter of Credit Issuer, as the case may be, for such additional costs incurred
or reduction suffered; provided, that such amounts are consistent with amounts
that such Lender is generally charging other borrowers similarly situated to
Borrower.

 

(b)           Capital Requirements. If any Lender or the Letter of Credit Issuer
determines that any Change in Law affecting such Lender or the Letter of Credit
Issuer or any Lending Office of such Lender or such Lender’s or the Letter of
Credit Issuer’s holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Letter of Credit Issuer’s capital or on the capital of such Lender’s or the
Letter of Credit Issuer’s holding company, if any, as a consequence of this
Credit Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by such Lender, or the Letters of
Credit issued by the Letter of Credit Issuer, to a level below that which such
Lender or the Letter of Credit Issuer or such Lender’s or the Letter of Credit
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Letter of Credit Issuer’s policies and
the policies of such Lender’s or the Letter of Credit Issuer’s holding company
with respect to capital adequacy), then from time to

 

41

--------------------------------------------------------------------------------


 

time the Borrower will pay to such Lender or the Letter of Credit Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Letter of Credit Issuer or such Lender’s or the Letter of Credit Issuer’s
holding company for any such reduction suffered; provided, that such amounts are
consistent with amounts that such Lender is generally charging other borrowers
similarly situated to Borrower.

 

(c)           Certificates for Reimbursement. A certificate of a Lender or the
Letter of Credit Issuer setting forth the amount or amounts necessary to
compensate such Lender or the Letter of Credit Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to Borrower shall be conclusive absent manifest error. Borrower shall
pay such Lender or the Letter of Credit Issuer, as the case may be, the amount
shown as due on any such certificate within fifteen (15) Business Days after
receipt thereof.

 

(d)           Delay in Requests. Failure or delay on the part of any Lender or
the Letter of Credit Issuer to demand compensation pursuant to the foregoing
provisions of this Section 4.04 shall not constitute a waiver of such Lender’s
or the Letter of Credit Issuer’s right to demand such compensation, provided
that Borrower shall not be required to compensate a Lender or the Letter of
Credit Issuer pursuant to the foregoing provisions of this Section 4.04 for any
increased costs incurred or reductions suffered more than three (3) months prior
to the date that such Lender or the Letter of Credit Issuer, as the case may be
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Letter of Credit Issuer’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the three (3) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

 

4.05.       Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense,
including without limitation any Interest Differential, actually incurred by it
as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by Borrower;
or

 

(c)           any assignment of a LIBOR Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by Borrower
pursuant to Section 13.12.

 

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 4.05, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Rate Loan was in fact so
funded.

 

42

--------------------------------------------------------------------------------


 

4.06.       Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.04, or Borrower is required to pay any additional
amount to any Lender, the Letter of Credit Issuer or any Governmental Authority
for the account of any Lender or the Letter of Credit Issuer pursuant to
Section 4.01, or if any Lender or the Letter of Credit Issuer gives a notice
pursuant to Section 4.02, then, at the request of Borrower, such Lender or the
Letter of Credit issuer, as applicable, shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans or the
Letters of Credit hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the Letter of Credit Issuer, such designation or assignment: (i) would
eliminate or reduce amounts payable pursuant to Section 4.01 or Section 4.04, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 4.02, as applicable; and (ii) in each case, would not subject such
Lender or the Letter of Credit Issuer, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender or the
Letter of Credit Issuer, as the case may be. Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or the Letter of Credit
Issuer in connection with any such designation or assignment.

 

(b)           Replacement of Lenders. If any Lender requests compensation under
Section 4.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.01, Borrower may replace such Lender in accordance with Section 13.12.

 

(c)           Survival. All of the Borrower’s obligations under this Section 4
shall survive termination of the aggregate Commitments and repayment of all
other Obligations hereunder and resignation of Administrative Agent.

 

5.             SECURITY.

 

5.01.       Liens and Security Interest. To secure performance by the Borrower
of the payment and performance of the Obligation and any obligations and
liabilities of any Loan Party to the Administrative Agent under any Swap
Contract related to this Agreement the Borrower shall or shall cause a
Subsidiary to grant to Administrative Agent, for the benefit of Lenders, an
exclusive, perfected, first priority security interest and Lien in and to

 

(a)           the percentages of each Equity Subsidiary listed on Schedule 5.01
of the respective Equity Interests (only to the extent permitted under existing
loan and joint venture documents) and/or rights to cash flow and other
distributions from all Subsidiaries owned directly or indirectly by the Borrower
(collectively, together with any future liens granted under the second sentence
of this Section 5.01, the “Collateral”). In addition, in the event (a) any
existing prohibition which prevents all or any portion of the Equity Interests
in any current or future Subsidiary from being pledged to the Administrative
Agent hereunder shall no longer be applicable, or (b) the Borrower acquires any
future Subsidiary as to which all or any portion of the Equity Interests related
to such Subsidiary may at any time be pledged without violating any loan or
joint venture documents, the Borrower shall so notify the Administrative Agent,
and within ten (10) Business Days of written request by the Agent, Borrower
shall or shall cause any applicable Subsidiary to grant to Administrative Agent,
for the benefit of Lenders, an exclusive, perfected, first priority security
interest and Lien in such applicable Equity Interest(s);

 

43

--------------------------------------------------------------------------------


 

(b)           to the extent assignable and applicable, all notes receivable of
the Borrower or any Guarantor; and

 

(c)           all deposit account of the Borrower or any Guarantor held at the
Administrative Agent.

 

5.02.       Agreement to Deliver Additional Collateral Documents. Borrower shall
deliver such security agreements, financing statements, assignments, and other
collateral documents (all of which shall be deemed part of the “Collateral
Documents”), in form and substance reasonably satisfactory to Administrative
Agent, as Administrative Agent acting on behalf of Lenders may reasonably
request from time to time for the purpose of granting to, or maintaining or
perfecting in favor of Lenders, first and exclusive security interests in any of
the Collateral, together with other assurances of the enforceability and
priority of Lenders’ liens and assurances of due recording and documentation of
the Collateral Documents or copies thereof, as Administrative Agent may
reasonably require to avoid material impairment of the liens and security
interests granted or purported to or required to be granted pursuant to this
Section 5.

 

5.03.       Agreement to Release. Provided no Potential Default or Event of
Default shall be in existence, and (b) the Borrower shall remain in pro forma
compliance with the financial covenants set forth in Sections 10.8 through 10.11
after giving effect to any such transaction, upon the written request of the
Borrower the Administrative Agent shall release any applicable pledge of Equity
Interests to the extent such pledge is prohibited by the terms of such
Indebtedness to be incurred or, as applicable, to permit the underlying asset to
be sold in connection with an arms length third party transaction.

 

5.04.       Subordination of Claims.

 

(a)           As used herein, the term “Subordinated Claims” means, with respect
to each Loan Party and the Carveout Guarantor or any Subsidiary thereof, all
debts and liabilities owing by such Loan Party or Subsidiary thereof to any
other Loan Party, the Carveout Guarantor or any Affiliate thereof, including any
asset or property management or similar fees, whether such debts and liabilities
now exist or are hereafter incurred or arise, or whether the obligations of such
Person or Persons thereon be direct, contingent, primary, secondary, several,
joint and several, or otherwise, and irrespective of whether such debts or
liabilities be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or liabilities
may, at their inception, have been, or may hereafter be created, or the manner
in which they have been or may hereafter be acquired by any Loan Party, the
Carveout Guarantor or any Affiliate (including, without limitation, by setoff
pursuant to the terms of any applicable agreement). Subordinated Claims shall
include without limitation (a) all rights and claims of each Loan Party and the
Carveout Guarantor against one another under the Constituent Documents of such
Person, and (b) any asset management or similar fees payable to any Affiliate of
any Loan Party or the Carveout Guarantor related to any Property. Payments may
be made and received on Subordinated Claims while no Event of Default is
continuing, but at any time during the existence and continuation of an Event of
Default, neither any Loan Party, the Carveout Guarantor nor any Affiliate shall
receive or collect, directly or indirectly any amount upon the Subordinated
Claims.

 

(b)           All amounts and other assets that may from time to time be paid or
distributed to or otherwise received by any Loan Party, the Carveout Guarantor
or any Affiliate in respect of Subordinated Claims in violation of this
Section shall be segregated and held in trust by such Person for the benefit of
the Lenders and promptly paid over to the Administrative Agent.

 

44

--------------------------------------------------------------------------------


 

(c)           In any bankruptcy or other proceeding in which the filing of
claims is required by applicable Law, the Borrower shall and shall cause each
Loan Party and the Carveout Guarantor, to the fullest extent that it is lawfully
permitted to do so, to file all claims relating to the Subordinated Claims it
may have against the obligor thereunder and shall assign to the Administrative
Agent, for the benefit of the Lenders, all rights relating to the Subordinated
Claims thereunder as security for the payment of the Obligations when due. Until
such time as the Obligations have been indefeasibly paid in full, the
Commitments have expired or been terminated, if any such claims are not filed,
the Administrative Agent, as attorney-in-fact for the Subordinated Creditor, is
hereby authorized to do so in the name of the relevant Person or, in the
Administrative Agent’s discretion, to assign the claim to a nominee as security
for the payment of the Obligations when due, and to cause proof of claim to be
filed in the name of the Administrative Agent or the Administrative Agent’s
nominee. The foregoing power of attorney is coupled with an interest and cannot
be revoked. The Administrative Agent or its nominee shall have the right, in its
reasonable discretion, to accept or reject any plan proposed in such proceeding
and to take any other action which a party filing a claim is entitled to do. In
all such cases, whether in administration, bankruptcy or otherwise, the Person
or Persons authorized to pay such claim shall pay to the Administrative Agent
for the benefit of the Lenders the amount payable on such claim and, to the full
extent necessary for that purpose, each Loan Party and the Carveout Guarantor
hereby assigns to the Administrative Agent for the benefit of the Lenders all of
the Loan Party’s and the Carveout Guarantor’s rights to any such payments or
distributions; provided, however, the Loan Party’s and the Carveout Guarantor
obligations hereunder shall not be satisfied except to the extent that the
Administrative Agent receives cash by reason of any such payment or
distribution.

 

(d)           Each of the Loan Parties and the Carveout Guarantor hereby agrees
that the Administrative Agent and the Lenders may at any time in their
discretion renew or extend the time of payment of the Obligations or exercise,
fail to exercise, waive or amend any other of their rights under this Agreement,
any Loan Document or any instrument evidencing or securing or delivered in
connection therewith, and in reference thereto may make and enter into such
agreements as to them may seem proper or desirable, all without notice to or
further assent from any Loan Party (except as otherwise expressly required
pursuant to this Agreement), and any such action shall not in any manner impair
or affect the subordination set forth in this Section or any of the
Administrative Agent’s or Lenders’ rights hereunder. Each Loan Party and the
Carveout Guarantor hereby waives and agrees not to assert against the
Administrative Agent or the Lenders any rights which a guarantor or surety could
exercise with respect to any indebtedness of Borrower.

 

6.             RESERVED.

 

7.             CONDITIONS PRECEDENT TO CREDIT EXTENSION.

 

7.01.       Conditions to Credit Extension. The obligation of each Lender and
the Letter of Credit Issuer to make its initial Credit Extension hereunder is
subject to the conditions precedent that Administrative Agent shall have
received, on or before the Closing Date, the following:

 

(a)           Credit Agreement. This Credit Agreement, duly executed and
delivered by Borrower;

 

(b)           Notes. Notes, drawn to the order of each Lender (if so requested
by such Lender), duly executed and delivered by Borrower;

 

45

--------------------------------------------------------------------------------


 

(c)                                  Pledge Agreements. The Pledge Agreement,
duly executed and delivered by each Pledgor;

 

(d)                                 Guaranty. (i) The guaranty duly executed and
delivered by each Guarantor, and (ii) the limited carve out guaranty executed by
the Carveout Guarantor..

 

(e)                                  Due Diligence.

 

(i)                                     searches of Uniform Commercial Code
(“UCC”) filings (or their equivalent) in each jurisdiction where a filing has
been or would need to be made in order to perfect the Lenders’ security interest
in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist, or, if necessary, copies of
proper financing statements, if any, filed on or before the date hereof
necessary to terminate all security interests and other rights of any Person in
any Collateral previously granted, together with such other customary lien,
litigation and bankruptcy searches as the Administrative Agent may require; and

 

(ii)                                  duly authorized UCC financing statements,
and any amendments thereto, for each appropriate jurisdiction as is necessary,
in Administrative Agent’s sole discretion, to perfect the Lenders’ security
interest in the Collateral;

 

(f)                                   Evidence of Authority. Such certificates
of resolutions or other action, incumbency certificates and/or other
certificates of Responsible Officers of each Loan Party and the Carveout
Guarantor as Administrative Agent may require to establish the identities of and
verify the authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Credit Agreement and the
other Loan Documents to which such Loan Party and the Carveout Guarantor is a
party;

 

(g)                                  Constituent Documents. Such evidence as
Administrative Agent may reasonably require to verify that each Loan Party and
the Carveout Guarantor is duly organized or formed, validly existing, in good
standing, including certified copies of each such Person’s Constituent
Documents, certificates of good standing;

 

(h)                                 Responsible Officer Certificate. A
certificate from a Responsible Officer (not individually, but in his or her
capacity as such officer) of Borrower, stating that: (i) all of the
representations and warranties contained in Section 7 hereof and the other Loan
Documents made by Borrower are true and correct in all material respects as of
such date (except to the extent they relate to an earlier date); and (ii) no
event has occurred and is continuing, or would result from the Credit Extension,
which constitutes an Event of Default or, to its knowledge, a Potential Default,
together with an executed Compliance Certificate;

 

(i)                                     Opinion of Counsel. A favorable opinion
of Saul Ewing LLP, counsel to the Loan Parties, covering such matters relating
to the transactions contemplated hereby as reasonably requested by
Administrative Agent, and in a form reasonably acceptable to Administrative
Agent. The Loan Parties hereby request that such counsel deliver such opinions;

 

(j)                                    Fees; Costs and Expenses. Payment of all
fees and other amounts due and payable by Borrower or any Guarantor on or prior
to the date hereof and, to the extent invoiced, reimbursement or payment of all
reasonable expenses required to be reimbursed or paid by Borrower hereunder,
including the reasonable fees and disbursements invoiced through the date hereof
of Administrative Agent’s special counsel, Riemer & Braunstein, LLP;

 

46

--------------------------------------------------------------------------------


 

(k)                                 Financial Statements. The audited financial
statements of the Borrower for the year ending December 31, 2013; and

 

(l)                                     Additional Information. Such other
information and documents as may reasonably be required by Administrative Agent
and its counsel, including a pro forma Compliance Certificate as of the Closing
Date.

 

Without limiting the generality of the provisions of the last paragraph of
Section 12.03, for purposes of determining compliance with the conditions
specified in this Section 7.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

7.02.                     All Loans and Letters of Credit. The obligation of
each Lender to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Loans to the other Type of Loan, or a
continuation of LIBOR Rate Loans) is subject to the conditions precedent that:

 

(a)                                 Representations and Warranties. The
representations and warranties of Borrower, each other Loan Party and the
Carveout Guarantor contained in Section 8 or in any other Loan Document, or
which are contained in any document furnished at any time or in connection
herewith or therewith, shall be true and correct on and as of the date of any
such Credit Extension, except to the extent of changes in facts and
circumstances disclosed to Lenders that do not otherwise constitute an Event of
Default or Potential Default under this Credit Agreement and except to the
extent that such representations and warranties specifically refer to an earlier
date, in which, case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 7.02(a), the representations and
warranties contained in Section 8.06 shall be deemed to refer to the most recent
financial statements furnished pursuant to clauses (a) and (b), respectively, of
Section 9.01;

 

(b)                                 Material Adverse Effect. No event or
circumstance which results in a Material Adverse Effect shall have occurred.

 

(c)                                  No Default. No Event of Default or
Potential Default has occurred and is continuing at such day and the Borrower
shall remain in pro forma compliance with the covenants set forth in Sections
10.08 through 10.11 after giving effect to the requested Borrowing; and

 

(d)                                 Loan Notice. Administrative Agent shall have
received a Loan Notice.

 

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type of Loan, or a continuation of LIBOR Rate Loans) submitted by a
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 7.02(a) and 7.02(c) have been satisfied on and as of the
date of the applicable Credit Extension.

 

(e)                                  Additional Information. Administrative
Agent shall have received such other information and documents as may reasonably
be required by Administrative Agent and its counsel.

 

47

--------------------------------------------------------------------------------


 

8.                                      REPRESENTATIONS AND WARRANTIES. To
induce Lenders to make the Loans and cause the issuance of Letters of Credit
hereunder, Borrower represents and warrants to Lenders that:

 

8.01.                     Organization and Good Standing. Each Loan Party and
the Carveout Guarantor (i) is a corporation, limited partnership, general
partnership, limited liability company or trust duly organized under the laws of
its State of organization and is validly existing and in good standing under the
laws thereof, (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where a
Property owned or leased by it is located to the extent required to do so under
applicable law and in each other jurisdiction where a failure to be so qualified
could have a Material Adverse Effect.

 

8.02.                     Authorization and Power. Each Loan Party and the
Carveout Guarantor has the limited liability company, partnership, trust, and
corporate power, as applicable, and requisite authority to execute, deliver, and
perform their respective obligations under this Credit Agreement, the Notes, and
the other Loan Documents to be executed by it; each Loan Party and the Carveout
Guarantor is duly authorized to, and have taken all limited liability company,
partnership, trust, and corporate action, as applicable, necessary to authorize
the execution, delivery and performance of its obligations under this Credit
Agreement, the Notes, and such other Loan Documents and are and will continue to
be duly authorized to perform its obligations under this Credit Agreement, the
Notes, and such other Loan Documents.

 

8.03.                     No Conflicts or Consents. None of the execution and
delivery of this Credit Agreement, the Notes, or the other Loan Documents, the
consummation of any of the transactions herein or therein contemplated, or the
compliance with the terms and provisions hereof or with the terms and provisions
thereof, will contravene or conflict, in any material respect, with any
provision of law, statute, or regulation to which Borrower is subject or any
judgment, license, order, or permit applicable to any Loan Party or the Carveout
Guarantor or any indenture, mortgage, deed of trust, or other agreement or
instrument to which a Loan Party, the Carveout Guarantor or an Equity Subsidiary
is a party or by which a Loan Party, the Carveout Guarantor or an Equity
Subsidiary may be bound, or to which a Loan Party, the Carveout Guarantor or an
Equity Subsidiary may be subject except, in each case, such conflicts as would
not have a Material Adverse Effect. No consent, approval, authorization, or
order of any court or Governmental Authority or third party is required in
connection with the execution and delivery by any Loan Party and the Carveout
Guarantor of the Loan Documents or to consummate the transactions contemplated
hereby or thereby except such consents, etc. the failure to obtain which would
not have a Material Adverse Effect.

 

8.04.                     Enforceable Obligations. This Credit Agreement, the
Notes and the other Loan Documents to which it is a party are the legal and
binding obligations of each Loan Party and the Carveout Guarantor, as
applicable, enforceable in accordance with their respective terms, subject to
Debtor Relief Laws and equitable principles.

 

8.05.                     Priority of Liens. The Collateral Documents create, as
security for the Obligation, valid and enforceable, exclusive, first priority
security interests in and Liens on all of the Collateral in which any Loan Party
has any right, title or interest, in favor of Administrative Agent for the
benefit of Lenders, subject to no other Liens except Permitted Liens, except as
enforceability may be limited by Debtor Relief Laws and equitable principles.
Such security interests in and Liens on the Collateral shall be superior to and
prior to the rights of all third parties in such Collateral, and, other than in
connection with any future change in any Loan Party’s name, identity or
structure, or its jurisdiction of organization, no further recordings or filings
are or will be required in connection with the creation, perfection or
enforcement of such security interests and Liens, other than the filing of
continuation statements in

 

48

--------------------------------------------------------------------------------


 

accordance with applicable law. Each Lien referred to in this Section 8.05 is
and shall be the sole and exclusive Lien on the Collateral except Permitted
Liens.

 

8.06.                     Financial Condition. Borrower has delivered to
Administrative Agent, to the extent available, the most recently available
copies of the financial statements and reports described in Section 9.01 hereof.
Such statements fairly present, in all material respects, the financial
condition of each relevant person as of the applicable date of delivery, and
have been prepared in accordance with Generally Accepted Accounting Principles,
except as provided therein. Schedule 8.06 accurately reflects all Subsidiaries
of the Borrower.

 

8.07.                     Full Disclosure. There is no material fact that
Borrower has not disclosed to Administrative Agent in writing which would
reasonably be expected to result in a Material Adverse Effect. The information
heretofore furnished by Borrower in connection with this Credit Agreement, the
other Loan Documents or any transaction contemplated hereby or thereby taken as
a whole does not contain any untrue statement of a material fact that would
reasonably be expected to result in a Material Adverse Effect.

 

8.08.                     No Default. No event has occurred and is continuing
which constitutes an Event of Default or a Potential Default.

 

8.09.                     No Litigation. There are no actions, suits,
investigations or legal, equitable, arbitration or administrative proceedings
pending, or to the knowledge of Borrower, threatened, against Borrower, any
other Loan Party, the Carveout Guarantor or a Subsidiary that would, if
adversely determined, reasonably be expected to result in a Material Adverse
Effect.

 

8.10.                     Material Adverse Change. No changes to any Loan Party
or the Carveout Guarantor has occurred since the date of the most recent
financial statements of Borrower delivered to Lenders which would reasonably be
expected to result in a Material Adverse Effect.

 

8.11.                     Taxes. To the extent that failure to do so would have
a Material Adverse Effect, all tax returns required to be filed by a Loan Party,
the Carveout Guarantor and an Equity Subsidiary in any jurisdiction have been
filed and all taxes (including mortgage recording taxes), assessments, fees, and
other governmental charges upon each Loan Party, the Carveout Guarantor and
Equity Subsidiary or upon any of their properties, income or franchises have
been paid prior to the time that such taxes could give rise to a lien thereon.
There is no proposed tax assessment against any Loan Party, the Carveout
Guarantor or an Equity Subsidiary or any basis for such assessment which is
material and overdue and is not being contested in good faith.

 

8.12.                     Jurisdiction of Formation; Principal Office. (a) The
jurisdiction of formation of the Borrower is Delaware; (b) the principal office,
chief executive office and principal place of business of Borrower is at 39
Brighton Avenue, Boston, Massachusetts.

 

8.13.                     ERISA Compliance. (a) Neither any Borrower has
established or maintains any Plan; and (b) the underlying assets of Borrower do
not otherwise constitute the assets of an ERISA Investor pursuant to the Plan
Asset Regulations or otherwise.

 

8.14.                     Compliance with Law. Borrower is, to the best of its
knowledge, in compliance with all rules, regulations, orders, and decrees which
are applicable to Borrower or its respective properties, including, without
limitation, Environmental Laws except instances of non-compliance which would
not have a Material Adverse Effect.

 

49

--------------------------------------------------------------------------------


 

8.15.                     Hazardous Substances. Neither Borrower nor any Loan
Party or an Equity Subsidiary: (a) has received any notice or other
communication or otherwise learned of any Environmental Complaint or
Environmental Liability which would individually or in the aggregate reasonably
be expected to have a Material Adverse Effect and (b) to its knowledge, there
has been no threatened or actual liability in connection with the Release or
threatened Release of any Hazardous Material into the environment which would
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.

 

8.16.                     Insider. Neither any Borrower is an “executive
officer,” “director,” or “person who directly or indirectly or acting through or
in concert with one or more persons owns, controls, or has the power to vote
more than 10% of any class of voting securities” (as those terms are defined in
12 U.S.C. §375b or in regulations promulgated pursuant thereto) of any Lender
known to Borrower, of a bank holding company of which any Lender known to
Borrower is a subsidiary, or of any subsidiary, of a bank holding company of
which any Lender known to Borrower is a subsidiary, of any bank at which any
Lender known to Borrower maintains a correspondent account, or of any bank which
maintains a correspondent account with any Lender known to Borrower.

 

8.17.                     Organizational Structure. As of the date hereof, the
owners of each Loan Party are set forth on Exhibit A attached hereto.

 

8.18.                     Fiscal Year. The fiscal year of Borrower is the
calendar year.

 

8.19.                     Investment Company Act. No Loan Party is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

8.20.                     Margin Stock. Borrower is not engaged nor will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing, not more than twenty-five percent
(25%) of the value of the assets of Borrower or of Borrower and its Subsidiaries
on a consolidated basis will be margin stock.

 

9.                                      AFFIRMATIVE COVENANTS. So long as
Lenders have any commitment to lend hereunder or to cause the issuance of any
Letters of Credit hereunder, and until payment in full of the Notes and the
performance in full of the Obligation under this Credit Agreement and the other
Loan Documents, the Borrower agrees that, unless Administrative Agent shall
otherwise consent in writing based upon the approval of the Required Lenders
(unless the approval of Administrative Agent alone or a different number of
Lenders is expressly permitted below):

 

9.01.                     Financial Statements, Reports and Notices. Borrower
shall deliver to Administrative Agent (who shall deliver to each Lender) the
following:

 

(a)                                 Annual Statements. As soon as reasonably
available and in any event within one hundred (100) days after the end of the
Borrower’s fiscal year, (a) the consolidated and consolidating balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year and the
related consolidated and consolidating statements of income or operations,
equity and cash flows for such fiscal year setting forth comparative figures for
the preceding fiscal year and audited and certified by a Responsible Officer of
Borrower and by such independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent, and (b) a
three year cash flow projection in a form satisfactory to the Administrative
Agent;

 

50

--------------------------------------------------------------------------------


 

(b)                                 Quarterly Statements. As soon as available
and in any event within sixty (60) days after the end of each of the first three
quarters of each fiscal year of Borrower, (i) an unaudited report setting forth
as of the end of such fiscal quarter, Borrower’s balance sheet and income
statements and an executive summary of investments certified by a Responsible
Officer of Borrower, and (ii) an updated Property schedule in a format
reasonably approved by the Administrative Agent, which schedule shall detail,
without limitation, all Properties acquired or sold, any Indebtedness incurred,
and the NOI from all Properties;

 

(c)                                  Compliance Certificate. Simultaneously with
the delivery of each set of financial statements referred to in clauses (a) and
(b) above, a certificate (the “Compliance Certificate”) in the form of Exhibit F
of a Responsible Officer of Borrower, not individually but in his or her
capacity as such officer, as the case may be: (i) stating that Borrower is in
compliance with the applicable debt limitations and investment parameters and
financial covenants set forth in Sections 10.08 through 10.11 and containing the
calculations evidencing such compliance; (ii) stating that such officer is
familiar with the terms and provisions of the Loan Documents and whether any
Event of Default or, to its knowledge any Potential Default, exists on the date
of such certificate and, if any Event of Default then exists, setting forth the
details thereof and the action which Borrower, as applicable, are taking or
proposes to take with respect thereto; and (iii) certifying that such financial
statements fairly present the financial condition and the results of operations
of Borrower, as the case may be, on the dates and for the periods indicated, on
the basis of Generally Accepted Accounting Principles, subject, in the case of
interim financial statements, to normally recurring yearend adjustments and
absence of footnotes;

 

(d)                                 Tax Returns. At the request of
Administrative Agent, as soon as available, copies of all Federal and state
income tax returns required to be filed by Borrower;

 

(e)                                  Other Borrower Reporting. Simultaneously
with delivery to the holders of any Equity Interests in the Borrower, copies of
all other financial statements, appraisal reports, notices, and other material
written matters at any time or from time to time prepared by Borrower and
furnished to the holders of any Equity Interests in the Borrower, including,
without limitation, any notice of default, notice of election or exercise of any
rights or remedies under the Constituent Documents of Borrower.

 

(f)                                   Other Information. Such other information
regarding the Borrowing Group, or their assets, financial condition and
operations as may be reasonably requested by Administrative Agent.

 

9.02.                     Payment of Taxes. Each Loan Party and the Carveout
Guarantor will pay (and will cause each Subsidiary to pay) and discharge all
taxes, assessments, and governmental charges or levies imposed upon it, upon its
income or profits, or upon any property belonging to it before delinquent, if
such failure would have a Material Adverse Effect; provided, however, that no
Loan Party, the Carveout Guarantor or Subsidiary shall be required to pay any
such tax, assessment, charge, or levy if and so long as the amount,
applicability, or validity thereof shall currently be contested in good faith by
appropriate proceedings and appropriate reserves therefor have been established

 

9.03.                     Maintenance of Existence and Rights. Each Loan Party
and the Carveout Guarantor will preserve and maintain its existence. Each Loan
Party and the Carveout Guarantor shall further preserve and maintain (and will
cause each Subsidiary to maintain) all of their respective rights, privileges,
and franchises necessary in the normal conduct of their business and in
accordance with all

 

51

--------------------------------------------------------------------------------


 

valid regulations and orders of any Governmental Authority the failure of which
would have a Material Adverse Effect.

 

9.04.                     Notice of Default. Borrower will furnish to
Administrative Agent, promptly upon becoming aware of the existence of any
condition or event which constitutes an Event of Default or a Potential Default,
a written notice specifying the nature and period of existence thereof and the
action which Borrower is taking or proposes to take with respect thereto.

 

9.05.                     Other Notices. Each Loan Party and the Carveout
Guarantor will, promptly upon receipt of actual knowledge thereof, notify
Administrative Agent of any of the following events that would reasonably be
expected to result in a Material Adverse Effect: (a) any change in the financial
condition or business of such Loan Party; (b) any default under any material
agreement, contract, or other instrument to which such Loan Party is a party or
by which any of its properties are bound, or any acceleration of the maturity of
any material indebtedness owing by such Loan Party; (c) any uninsured claim
against or affecting such Loan Party or any of their properties; (d) the
commencement of, and any material determination in, any litigation with any
third party or any proceeding before any Governmental Authority affecting such
Loan Party; (e) any Environmental Complaint or any claim, demand, action, event,
condition, report or investigation indicating any potential or actual
Environmental Liability, or the Release or threatened Release of any Hazardous
Material into the environment; (f) the existence of any Environmental Lien on
any Properties or assets of such Loan Party; (g) any material remedial action
taken by any Loan Party in response to any Environmental Complaint of any
Governmental Authority or any Environmental Liability; (h) the listing of any
Loan Party’s Properties on CERCLIS to the extent that such Loan Party obtains
knowledge of such listing, whether or not such listing would reasonably be
expected to result in a Material Adverse Effect; or (i) any material change in
any Loan Party’s method of accounting.

 

9.06.                     Compliance with Loan Documents and Constituent
Documents. Unless otherwise approved in accordance with the terms of this Credit
Agreement, each Loan Party and the Carveout Guarantor will promptly comply with
any and all covenants and provisions of this Credit Agreement, the Notes, and
all of the other Loan Documents executed by it.

 

9.07.                     Books and Records; Access. Each Loan Party will give
any representative of Administrative Agent, upon two (2) days’ prior notice,
access during all business hours to, and permit such representative to examine,
copy, or make excerpts from, any and all books, records, and documents in the
possession of such Loan Party and relating to its affairs, and to inspect any of
the properties of such Loan Party.

 

9.08.                     Compliance with Law. Borrower will comply with all
rules, regulations, and all orders of any Governmental Authority, including
without limitation, Environmental Laws and ERISA, except in each case for
instances of non-compliance that would not have a Material Adverse Effect.

 

9.09.                     Insurance; Maintenance and Repair. Borrower will
maintain (or cause its respective Subsidiaries to maintain) workers’
compensation insurance (if applicable), liability insurance, and insurance on
its present and future properties, assets, and business against such casualties,
risks, and contingencies, and in such types and amounts, as are consistent with
customary practices and standards of the real estate industry and the failure of
which to maintain could have a Material Adverse Effect. Borrower and its
Subsidiaries shall maintain their present and future properties and assets in
good condition and repair consistent with customary practices and standards of
the real estate industry.

 

9.10.                     Authorizations and Approvals. Borrower will promptly
obtain or cause to be obtained, from time to time at its own expense, all such
governmental licenses, authorizations, consents, permits

 

52

--------------------------------------------------------------------------------


 

and approvals as may be required to enable each Loan Party and the Carveout
Guarantor to comply in all material respects with their respective obligations
hereunder, under the other Loan Documents, and their respective Constituent
Documents.

 

9.11.                     Maintenance of Liens. Borrower shall perform all such
acts and execute all such documents as Administrative Agent may reasonably
request in order to enable Lenders to report, file and record every instrument
that Administrative Agent may deem necessary in order to perfect and maintain
Lenders’ liens and security interests in the Collateral and otherwise to
preserve and protect the rights of Lenders.

 

9.12.                     Further Assurances. Borrower will make, execute or
endorse, and acknowledge and deliver or file or cause the same to be done, all
such vouchers, invoices, notices, certifications, and additional agreements,
undertakings, conveyances, transfers, assignments, financing statements, or
other assurances, and take any and all such other action, as Administrative
Agent may, from time to time, reasonably deem necessary in connection with this
Credit Agreement or any of the other Loan Documents, the obligations of each
Loan Party hereunder or thereunder, or for better assuring and confirming unto
Lenders all or any part of the security for any of such obligations anticipated
herein.

 

10.                               NEGATIVE COVENANTS. So long as Lenders have
any commitment to lend hereunder, and until payment and performance in full of
the Obligation, Borrower agrees that, without the written consent of
Administrative Agent, based upon the approval of Required Lenders (unless the
approval of Administrative Agent alone or a different number of Lenders is
expressly permitted below):

 

10.01.              Mergers; Dissolution. Neither Borrower nor any Loan Party,
the Carveout Guarantor or Equity Subsidiary will merge or consolidate with or
into any Person, unless Borrower or such Loan Party is the surviving entity.
Borrower will not take any action to dissolve or terminate Borrower or any other
Loan Party, the Carveout Guarantor or an Equity Subsidiary.

 

10.02.              Negative Pledge. Borrower will not create or suffer to exist
any Lien upon the Collateral, other than (i) the Permitted Liens, and (ii) the
first priority security interest in and upon the Collateral granted to the
Administrative Agent, on behalf of the Lenders. Borrower will not suffer to
create or suffer to exist any Lien on any Property owned by an Equity Subsidiary
other than (a) Liens existing as of the date hereof, (b) Liens securing
Indebtedness permitted to be incurred by such Equity Subsidiary pursuant to
Section 10.08 below, and (c) Permitted Liens.

 

10.03.              Fiscal Year and Accounting Method. Borrower will not change
its fiscal year without the sole consent of Administrative Agent.

 

10.04.              Material Agreements. Without the prior written consent of
Administrative Agent, the Loan Parties will not terminate, or modify any of the
material terms or provisions of, any Material Agreement.

 

10.05.              ERISA Compliance. Borrower shall not establish or maintain
any Plan.

 

10.06.              Environmental Matters. Except for such conditions as are in
or will promptly be brought into compliance with relevant Environmental Laws or
otherwise would not reasonably be expected to result in a Material Adverse
Effect, Borrower: (a) shall not cause any Hazardous Material to be generated,
placed, held, managed, located or disposed of on, under or at, or transported to
or from, any Property of Borrower or any Subsidiary in material violation of
Environmental Law; and (b) shall not permit any such Property to ever be used as
a dump site or storage site (whether permanent or temporary) for any Hazardous
Material in material violation of Environmental Law.

 

53

--------------------------------------------------------------------------------


 

10.07.              Limitations on Restricted Payments. Borrower shall not
declare or pay any Restricted Payments if: (i) any Event of Default is then
continuing; or (ii) a Potential Default would result from such Restricted
Payment.

 

10.08.              Limitations on Debt and Investments.

 

(a)                                 The Borrower shall not allow Leverage Ratio,
tested as of the end of each calendar quarter, to exceed 65%.

 

(b)                                 The Borrower shall not directly or
indirectly make any Investment other than Permitted Investments.

 

(c)                                  Neither Borrower nor any other Loan Party
shall incur, any Indebtedness other than (i) the Obligation of the Loan Parties
under this Credit Agreement and the other Loan Documents, (ii) the refinancing
of existing Indebtedness and new Indebtedness incurred by any Subsidiary
(including increases in amounts equal to currently unfunded commitments of any
such existing Indebtedness) secured by Properties, provided (A) the aggregate
recourse provided by the Loan Parties (excluding any recourse provided under the
Loan Documents) in connection with all such Indebtedness shall not exceed
Fifteen Million Dollars, and (B) Indebtedness incurred by any Equity Subsidiary
shall not exceed the outstanding principal balance of any existing Indebtedness
of such Equity Subsidiary being refinanced, (iii) other unsecured trade
indebtedness incurred by a Subsidiary in the ordinary course of business,
(iv) Indebtedness arising under Swap Contracts not otherwise prohibited
hereunder, and (v) Indebtedness in respect of capital leases and purchase money
obligations;

 

(d)                                 The aggregate Indebtedness of the Borrowing
Group which is secured by more than one Property shall not exceed fifteen
percent (15%) of Gross Asset Value.

 

10.09.              Tangible Net Worth. Borrower shall at all times maintain a
minimum Tangible Net Worth of at least One Hundred Fifty Million Dollars
($150,000,000.00){TO BE CONFIRMED—85% OF CLOSING TNW}, as measured at the end of
each calendar quarter.

 

10.10.              Debt Yield. Borrower shall maintain a minimum ratio of NOI
to Total Indebtedness of the Borrowing Group of at least 9.5%, as measured at
the end of each calendar quarter; for the purposes of this definition NOI shall
be calculated by annualizing in a manner acceptable to Administrative Agent NOI
for Properties owned for less than twelve months, and excluding NOI from
Properties sold during such twelve month period.

 

10.11.              Debt Service Coverage Ratio. Borrower shall maintain a Debt
Service Coverage Ratio, tested as of the close of each fiscal quarter, of at
least 1.60 to 1.0 as of each quarter end.

 

10.12.              Limitation on Disposition of Property. Borrower shall not
dispose of, transfer or pledge in any way any of its Property, whether now owned
or hereafter acquired, or, in the case of any Equity Subsidiary, pledge any
Equity Interests to any Person, except, so long as no Event of Default shall
exist, for:

 

(a)                                 the disposition of obsolete or worn out
property in the ordinary course of business; and

 

(b)                                 the disposition of any Property; provided
that (i) such disposition is at fair market value, as reasonably determined by
the Borrower, (ii) such disposition shall not result in a

 

54

--------------------------------------------------------------------------------


 

Material Adverse Effect, (iii) at the time of such Disposition, the Borrower
shall remain in pro forma compliance with the covenants contained in Sections
10.08 through 10.11 after giving effect to such disposition and no Event of
Default shall have occurred and be continuing at such time or after giving
effect to such disposition and any paydown of indebtedness, provided that in the
event any such disposition, when aggregated with all other dispositions
consummated within the pending and prior three calendar quarters, shall result
in an aggregate of in excess of fifteen percent (15%) of the Borrower’s Tangible
Net Worth having been so disposed, the Borrower shall, connection with such
sale, deliver a certificate of a Responsible Officer to the Administrative
Agent, which shall include (x) a computation demonstrating pro forma compliance
with the covenants contained in Sections 10.08 through 10.11 after giving effect
to such disposition and any paydown of indebtedness, in connection with such
sale, (y) a certification that no Event of Default shall have occurred and be
continuing at such time or after giving effect to such disposition.

 

Provided further that upon the request of the Administrative Agent while any
Event of Default is existing, the Borrower will take such action as the
Administrative Agent may request to finance or refinance the Properties, with
the excess proceeds of any such financing or refinancing being utilized to repay
the Obligations.

 

11.                               EVENTS OF DEFAULT.

 

11.01.              Events of Default. An “Event of Default” shall exist if any
one or more of the following events (herein collectively called “Events of
Default”) shall occur and be continuing:

 

(a)                                 Borrower shall fail to pay when due: (i) any
principal of the Obligation; or (ii) any interest on the Obligation or any
regularly scheduled fee required hereunder, and such failure under this clause
(ii) shall continue for five (5) Business Days thereafter (except for the
failure to pay the Obligation in full on the Maturity Date for which no notice
shall be required); or (iii) any expense, or other payment due under the Loan
Documents, and such failure under this clause (iii) shall continue for five
(5) Business Days after written notice from the Administrative Agent (except for
the failure to pay the Obligation in full on the Maturity Date for which no
notice shall be required)

 

(b)                                 any representation or warranty made by any
Loan Party or the Carveout Guarantor under this Credit Agreement, or any of the
other Loan Documents, or in any certificate or statement furnished or made to
Lenders or any of them by Borrower pursuant hereto or in connection herewith or
with the Loans, shall prove to be untrue or inaccurate in any material respect
as of the date on which such representation or warranty is made and the adverse
effect of the failure of such representation or warranty shall not, if curable,
have been cured within thirty (30) days after written notice thereof is
delivered to Borrower by Administrative Agent;

 

(c)                                  default shall occur in the performance of
any of the covenants or agreements contained herein (other than the covenants
contained in Section 5.01, or Section 10) or of the covenants or agreements of
any Loan Party or the Carveout Guarantor contained in any other Loan Documents
executed by such Person, and such default shall continue uncured to the
satisfaction of Administrative Agent for a period of thirty (30) days after
written notice thereof has been given by Administrative Agent to Borrower
(provided that such thirty (30) day cure period shall not apply respecting
covenants of Borrower relating to notices to be given by such Borrower, but a
three (3) day grace period shall apply), and in the case of a default that
cannot be cured within such thirty (30) day period despite the Borrower’s
diligent efforts but is susceptible of being cured within ninety (90) days of
Borrower’s receipt of Administrative Agent’s original

 

55

--------------------------------------------------------------------------------


 

notice, then the Borrower shall have such additional time as is reasonably
necessary to effect such cure, but in no event in excess of ninety (90) days
from Borrower’s receipt of Administrative Agent’s original notice;

 

(d)                                 default shall occur in the performance of
the covenants or agreements of Borrower contained in Section 5.01 or Section 10;

 

(e)                                  any of the Loan Documents executed by any
Loan Party or the Carveout Guarantor shall cease, in whole or in material part,
to be legal, valid, binding agreements enforceable against such Loan Party or
the Carveout Guarantor in accordance with the terms thereof or shall in any way
be terminated or become or be declared ineffective or inoperative or shall in
any way whatsoever cease to give or provide the respective liens, security
interest, rights, titles, interest, remedies, powers, or privileges intended to
be created thereby;

 

(f)                                   any Loan Party or Subsidiary shall fail to
pay when due (including, without limitation, at maturity), and after giving
effect to any applicable period of notice and grace, any Indebtedness in
aggregate principal amount greater than $10,000,000.00, or shall fail to observe
or perform any term, covenant or agreement contained in any agreement by which
it is bound, evidencing or securing such Indebtedness which would entitle the
holder or holders thereof or of any obligations issued thereunder to accelerate
the maturity thereof;

 

(g)                                  any Loan Party or the Carveout Guarantor or
Subsidiary shall: (i) apply for or consent to the appointment of a receiver,
trustee, custodian, intervenor, or liquidator of itself or of all or a
substantial part of its assets; (ii) file a voluntary petition in bankruptcy or
admit in writing that it is unable to pay its debts as they become due;
(iii) make a general assignment for the benefit of creditors; (iv) file a
petition or answer seeking reorganization or an arrangement with creditors or to
take advantage of any Debtor Relief Laws; (v) file an answer admitting the
material allegations of, or consent to, or default in answering, a petition
filed against it in any bankruptcy, reorganization or insolvency proceeding; or
(vi) take partnership, limited liability company, or corporate or trust action
for the purpose of effecting any of the foregoing;

 

(h)                                 an order, order for relief, judgment or
decree shall be entered by any court of competent jurisdiction or other
competent authority approving a petition seeking reorganization of any Loan
Party or the Carveout Guarantor or Subsidiary, or appointing a receiver,
custodian, trustee, intervenor, or liquidator of any Loan Party or the Carveout
Guarantor or Subsidiary), or of all or substantially all of its assets, and such
order, judgment or decree shall continue unstayed and in effect for a period of
ninety (90) days;

 

(i)                                     any (i) unpaid final judgments or orders
for the payment of money against any Loan Party or Subsidiary in an aggregate
amount (as to all such judgments or orders) exceeding $2,500,000 (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage), or (ii) non-monetary final judgments against any Loan
Party or Subsidiary that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect;

 

(j)                                    any Change of Control shall occur;

 

56

--------------------------------------------------------------------------------


 

(k)                                 The termination of Hamilton as advisor or
property manager for any of the Borrowing Group;

 

(1)                                 the issuance to Borrower or any Equity
Subsidiary of any administrative order by any Governmental Authority under any
Environmental Law, or the issuance to Borrower or any Equity Subsidiary of any
injunctive order by any court under any Environmental law, which, in
Administrative Agent’s reasonable judgment, will result in a Material Adverse
Effect.

 

11.02.              Remedies Upon Event of Default. If an Event of Default shall
have occurred and be continuing, then Administrative Agent may, and, upon the
direction of the Required Lenders, shall: (a) suspend the Commitments of Lenders
and any obligation of the Letter of Credit Issuer to make L/C Credit Extensions
until such Event of Default is cured; (b) terminate the Commitment of Lenders
and any obligation of the Letter of Credit Issuer to make L/C Credit Extensions
hereunder; (c) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable (
including the liability to fund the Letter of Credit Liability hereunder),
whereupon the same shall forthwith become due and payable without presentment,
demand, protest, notice of default, notice of acceleration, or of intention to
accelerate or other notice of any kind all of which each Loan Party hereby
expressly waives, anything contained herein or in any other Loan Document to the
contrary notwithstanding; (d) require that each Borrower Cash Collateralize its
respective Letter of Credit Liability (in an amount equal to the then
outstanding amount thereof) or (e) without notice of default or demand, pursue
and enforce any of Administrative Agent’s or Lenders’ rights and remedies under
the Loan Documents, or otherwise provided under or pursuant to any applicable
law or agreement; provided, however, that if any Event of Default specified in
Section 11.01(f) or Section 11.01(g) hereof shall occur, the obligation of each
Lender to make Loans and any obligation of the Letter of Credit Issuer to make
L/C Credit Extensions shall automatically terminate, the unpaid principal amount
of all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable and the obligation of Borrower to Cash
Collateralize the Letter of Credit Liability as aforesaid shall automatically
become effective, in each case, without further act of Administrative Agent or
any Lender, and without presentment, demand, protest, notice of default, notice
of acceleration, or of intention to accelerate or other notice of any kind, all
of which each Loan Party hereby expressly waives.

 

11.03.              Performance by Administrative Agent. Should any Loan Party
fail to perform any covenant, duty, or agreement contained herein or in any of
the Loan Documents, and such failure continues beyond any applicable cure
period, Administrative Agent may, but shall not be obligated to, perform or
attempt to perform such covenant, duty, or agreement on behalf of such Person.
In such event, each Loan Party shall, at the request of Administrative Agent
promptly pay any amount expended by Administrative Agent in such performance or
attempted performance to Administrative Agent at Administrative Agent’s Office,
together with interest thereon at the Default Rate from the date of such request
until paid. Notwithstanding the foregoing, it is expressly understood that
neither Administrative Agent nor Lenders assume any liability or responsibility
for the performance of any duties of any Loan Party, or any related Person
hereunder or under any of the Loan Documents or other control over the
management and affairs of any Loan Party, or any related Person, nor by any such
action shall Administrative Agent or Lenders be deemed to create a partnership
arrangement with any Loan Party or any related Person.

 

11.04.              Application of Funds. After the exercise of remedies
provided for in Section 11.02 (or after the Loans have automatically become
immediately due and payable and the Letter of Credit Liability has automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 11.02), any amounts received on account of the Obligations shall,
subject to the provisions of Section 2.14, be applied by Administrative Agent in
the following order:

 

57

--------------------------------------------------------------------------------


 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Section 4) payable to Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Letter of Credit Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the
Letter of Credit Issuer and amounts payable under Section 4), ratably among them
in proportion to the respective amounts described in this clause Second payable
to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the Letter of Credit Issuer in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the
Letter of Credit Issuer in proportion to the respective amounts described in
this clause Fourth held by them;

 

Fifth, to Administrative Agent for the account of the Letter of Credit Issuer,
to Cash Collateralize that portion of the Letter of Credit Liability comprised
of the aggregate undrawn amount of Letters of Credit to the extent not otherwise
Cash Collateralized by Borrower pursuant to Sections 2.09 and Error! Reference
source not found.; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

 

Subject to Sections 2.08(c) and 2.13, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

12.                               ADMINISTRATIVE AGENT.

 

12.01.              Appointment and Authority. Each of the Lenders and the
Letter of Credit Issuer hereby irrevocably appoints KeyBank to act on its behalf
as Administrative Agent hereunder and under the other Loan Documents and
authorizes Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 12 are solely for the benefit
of Administrative Agent, the Lenders, and the Letter of Credit Issuer, and no
Loan Party or the Carveout Guarantor shall have rights as a third party
beneficiary of any of such provisions.

 

12.02.              Rights as a Lender. The Person serving as Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Loan Party or any Subsidiary or other Affiliate
thereof as if such Person were not Administrative Agent hereunder and without
any duty to account therefor to the Lenders.

 

58

--------------------------------------------------------------------------------


 

12.03.              Exculpatory Provisions. Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing,
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default has occurred and
is continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Loan
Parties or any of their respective Affiliates that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity.

 

Administrative Agent shall not be liable for any action taken or not taken by
it: (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.02 and 13.01); or (ii) in the absence
of its own gross negligence or willful misconduct. Administrative Agent shall be
deemed not to have knowledge of any Potential Default or Event of Default
(except with respect to defaults in the payment of principal, interest and fees
required to be paid to Administrative Agent for the account of the Lenders)
unless and until notice describing the same is given to Administrative Agent by
Borrower or a Lender or the Letter of Credit issuer.

 

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into: (i) any statement, warranty or representation made in or in
connection with this Credit Agreement or any other Loan Document; (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith; (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default; (iv) the validity, enforceability, effectiveness or genuineness of this
Credit Agreement, any other Loan Document or any other agreement, instrument or
document; or (v) the satisfaction of any condition set forth in Section 7 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Administrative Agent.

 

12.04.              Reliance by Administrative Agent. Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Letter of
Credit Issuer, Administrative Agent may presume that such condition is
satisfactory to such Lender or the Letter of Credit Issuer unless Administrative
Agent shall have received notice to the contrary from such Lender or the Letter
of Credit Issuer prior to the making of such Loan or

 

59

--------------------------------------------------------------------------------


 

the issuance of such Letter of Credit. Administrative Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

12.05.              Delegation of Duties. Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Section shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

12.06.              Resignation of Administrative Agent. Administrative Agent
may at any time give notice of its resignation to the Lenders, the Letter of
Credit Issuer and the Loan Parties. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Letter of
Credit Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above, provided that if Administrative Agent shall
notify the Loan Parties and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and: (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of Lenders or the Letter of Credit Issuer under
any of the Loan Documents, the retiring Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed); and (b) all payments, communications and determinations
provided to be made by, to or through Administrative Agent shall instead be made
by or to each Lender and the Letter of Credit Issuer directly, until such time
as the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Loan Parties to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Loan Parties and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Section and Section 13.06 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

12.07.              Registration of Letter of Credit Issuer. The Letter of
Credit Issuer may resign at any time, and any resignation by KeyBank as
Administrative Agent hereunder shall also constitute its resignation as Letter
of Credit Issuer In the event of any such resignation, Lenders shall appoint
from among the Lenders a successor Letter of Credit Issuer hereunder (subject,
except when an Event of Default exists, to the consent of Borrower, not to be
unreasonably withheld); provided, however, that no failure by Lenders to appoint
any such successor shall affect the resignation of KeyBank as Letter of Credit
Issuer. If KeyBank resigns as Letter of Credit Issuer, it shall retain all the
rights and obligations of

 

60

--------------------------------------------------------------------------------


 

the Letter of Credit Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Letter of Credit
Issuer and all Letter of Credit Liability with respect thereto (including the
right to require the Lenders to fund payment of any amount drawn under a Letter
of Credit issued by KeyBank as Letter of Credit Issuer pursuant to
Section 2.08(c)(i)). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder: (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Letter of Credit Issuer; (b) the retiring Letter of Credit Issuer shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents; and (c) the successor Letter of Credit Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Letter of Credit Issuer to effectively assume the obligations of the
retiring Letter of Credit Issuer with respect to such Letters of Credit.

 

12.08.              Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Letter of Credit Issuer acknowledges that it has, independently
and without reliance upon Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender and the Letter of Credit Issuer also acknowledges
that it will, independently and without reliance upon Administrative Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

12.09.              No Other Duties, Etc. . Anything herein to the contrary
notwithstanding, none of the Arrangers or Book Manager listed on the cover
page hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent, a Lender or the Letter of Credit Issuer
hereunder.

 

12.10.              Administrative Agent May File Proofs of Claim. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party or the Carveout Guarantor, Administrative
Agent (irrespective of whether the principal of any Loan or Letter of Credit
Liability shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Administrative Agent shall have made any
demand on Loan Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letter of Credit Liability and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Letter of Credit Issuer and Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, Letter of Credit Issuer and
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, Letter of Credit Issuer and Administrative Agent under
Section 2.11 and otherwise hereunder) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and

 

(c)                                  any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the letter of Credit Issuer
to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders and

 

61

--------------------------------------------------------------------------------


 

the Letter of Credit Issuer, to pay to Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent hereunder.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the Letter
of Credit Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligation or the rights of any Lender or to authorize
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

12.11.              Collateral Matters. Lenders and the Letter of Credit Issuer
irrevocably authorize Administrative Agent, at its option and in its discretion
to release any Lien on any property granted to or held by Administrative Agent
under any Loan Document: (a) upon termination of the Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit prior to draws thereon;
or (b) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document. Upon request by
Administrative Agent at any time, the Required Lenders will confirm in writing
Administrative Agent’s authority to release its interest in particular types or
items of property pursuant to this Section 12.11.

 

13.                               MISCELLANEOUS.

 

13.01.              Amendments. Neither this Credit Agreement nor any other Loan
Document, nor any of the terms hereof or thereof, may be amended, waived,
discharged or terminated, unless such amendment, waiver, discharge, or
termination is in writing and signed by Required Lenders or Administrative Agent
(based upon the approval of Required Lenders), on the one hand, and Borrower on
the other hand; provided, that, if this Credit Agreement or any other Loan
Document specifically provides that the terms thereof may be amended, waived,
discharged or terminated with the approval of Administrative Agent, acting
alone, or all Lenders, then such amendment, waiver, discharge or termination
must be signed by Administrative Agent or all Lenders, as applicable, on the one
hand, and Borrower on the other hand; provided further, that no such amendment,
waiver, discharge, or termination shall, without the consent of:

 

(a)                                 each Lender affected thereby:

 

(i)                                     reduce or increase the amount or alter
the term of the Commitment of such Lender (or reinstate any Commitment
terminated pursuant to Section 11.02), or alter the provisions relating to any
fees (or any other payment (other than a waiver of the obligation to pay default
interest)) payable to such Lender;

 

(ii)                                  extend the time for payment for the
principal of or interest on the Obligation, or fees or costs, or reduce the
principal amount of the Obligation (except as a result of the application of
payments or prepayments), or reduce the rate of interest borne by the Obligation
(other than as a result of waiving the applicability of the Default Rate), or
otherwise affect the terms of payment of the principal of or any interest on the
Obligation or fees or costs hereunder (other than a waiver of the obligation to
pay default interest); or

 

(iii)                               release any liens granted under the
Collateral Documents, except as otherwise contemplated herein or therein; and

 

62

--------------------------------------------------------------------------------


 

(b)                                 all Lenders:

 

(i)                                     change the percentages specified in the
definition of Required Lenders or any other provision hereof specifying the
number or percentage of Lenders which are required to amend, waive or modify any
rights hereunder or otherwise make any determination or grant any consent
hereunder;

 

(ii)                                  consent to the assignment or transfer by
Borrower of any of its rights and obligations under (or in respect of) the Loan
Documents; or

 

(iii)                               amend the terms of this Section 13.01.

 

Notwithstanding the above: (A) no provisions of Section 12 may be amended or
modified without the consent of Administrative Agent; (B) no provisions of
Section 2.08 may be amended or modified without the consent of the Letter of
Credit Issuer; and (C) Sections 9 and 10 specify the requirements for waivers of
the affirmative covenants and negative covenants listed therein, and any
amendment to any provision of Section 9 or 10 shall require the consent of the
Lenders that are specified therein as required for a waiver thereof.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender; and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above and in Section 10: (1) each Lender is
entitled to vote as such Lender sees fit on any reorganization plan that affects
the Loans or the Letters of Credit, and each Lender acknowledges that the
provisions of Section 1126(c) of the Bankruptcy Code supersede the unanimous
consent provisions set forth herein; and (2) the Required Lenders may consent to
allow a Loan Party to use cash collateral in the context of a bankruptcy or
insolvency proceeding. Administrative Agent may, after consultation with
Borrower, agree to the modification of any term of this Credit Agreement or any
other Loan Document to correct any printing, stenographic or clerical errors or
omissions that are inconsistent with the terms hereof.

 

If Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by
Administrative Agent, as the case may be, such Lender shall be deemed to have
given its consent to the request.

 

13.02.              Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, the Letter of Credit Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held therein and other obligations (in whatever currency)
at any time owing by such Lender, the Letter of Credit Issuer or any such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the obligations of such Loan Party now or hereafter existing under this
Credit Agreement or any other Loan Document to such Lender or the Letter of
Credit Issuer, irrespective of whether or not such Lender or the Letter of
Credit Issuer shall have made any demand under this Credit Agreement or any
other Loan

 

63

--------------------------------------------------------------------------------


 

Document and although such obligations of such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the Letter of
Credit Issuer different from the branch or office holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff: (a) all amounts so set off shall
promptly be paid over to Administrative Agent for further application in
accordance with the provisions of Section 2.14 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent and the Lenders; and (b) the
Defaulting Lender shall provide promptly to Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Letter of Credit Issuer and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender, the Letter of Credit Issuer or their respective Affiliates may
have. Each Lender and the Letter of Credit Issuer agrees to notify Borrower and
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

13.03.              Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it, or the
participations in the Letter of Credit Liability resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall:

 

(a)                                 notify Administrative Agent of such fact;
and

 

(b)                                 purchase (for cash at face value)
participations in the Loans and subparticipations in the Letter of Credit
Liability of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to: (x) any payment made by or on behalf of such Loan
Party pursuant to and in accordance with the express terms of this Credit
Agreement (including the application of funds arising from the existence of a
Defaulting Lender); (y) the application of Cash Collateral provided for in
Section 2.13; or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in the Letter of Credit Liability to any assignee or
participant, other than an assignment to Borrower (as to which the provisions of
this Section shall apply).

 

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

 

13.04.              Payments Set Aside. To the extent that Borrower makes a
payment to Administrative Agent or any Lender, or Administrative Agent or any
Lender exercises its right of setoff, and such

 

64

--------------------------------------------------------------------------------


 

payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Administrative Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then: (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by Administrative Agent, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

13.05.              Waiver. No failure to exercise, and no delay in exercising,
on the part of Administrative Agent or Lenders, any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other further exercise thereof or the exercise of any other right.
The rights of Administrative Agent and Lenders hereunder and under the Loan
Documents shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Credit Agreement, the Notes or
any of the other Loan Documents, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand. Subject to the terms of this
Credit Agreement, including Section 13.01, Administrative Agent acting on behalf
of all Lenders (pursuant to the terms hereof), and Borrower may from time to
time enter into agreements amending or changing any provision of this Credit
Agreement or the rights of Lenders or Borrower hereunder, or may grant waivers
or consents to a departure from the due performance of the obligations of
Borrower hereunder, any such agreement, waiver or consent made with such written
consent of Administrative Agent being effective to bind all Lenders.

 

13.06.              Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses. Borrower shall pay:
(i) all reasonable out-of-pocket expenses incurred by Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of
counsel for Administrative Agent) in connection with the preparation,
negotiation, execution, delivery and administration of this Credit Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); (ii) all reasonable out-of-pocket
expenses incurred by the Letter of Credit Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder; and (iii) all out-of-pocket expenses incurred by
Administrative Agent, any Lender or the Letter of Credit Issuer (including the
fees, charges and disbursements of any counsel for Administrative Agent, any
Lender or the Letter of Credit Issuer), in connection with the enforcement or
protection of its rights (A) in connection with this Credit Agreement and the
other Loan Documents, including its rights under this Section; or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by Borrower. Borrower shall
indemnify Administrative Agent (and any sub-agent thereof), each Lender and the
Letter of Credit Issuer, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee),

 

65

--------------------------------------------------------------------------------


 

incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by Borrower or any other Loan Party arising out of, in connection with, or as
a result of any suit, action or proceeding relating to: (i) the execution or
delivery of this Credit Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of Administrative
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Credit Agreement and the other Loan Documents; (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Letter of Credit Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit;
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by Borrower or any of its Subsidiaries, or
any Environmental Liability related in any way to Borrower or any of its
Subsidiaries; or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses:
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee; (B) result from a claim brought by Borrower or
any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if Borrower
or such Loan Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction or (C) are
Excluded Taxes.

 

(c)                                  Reimbursement by Lenders. To the extent
that Borrower for any reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by them to Administrative Agent
(or any sub-agent thereof), the Letter of Credit Issuer or any Related Party of
any of the foregoing, each Lender severally agrees to pay to Administrative
Agent (or any such sub-agent), the Letter of Credit Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against Administrative Agent (or any such
sub-agent) of the Letter of Credit Issuer in its capacity as such, or against
any Related Party of any of the foregoing acting for Administrative Agent (or
any such sub-agent) or Letter of Credit Issuer in connection with such capacity.
The obligations of the Lenders under this subsection (c) are several.

 

(d)                                 Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable law, Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Credit Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

66

--------------------------------------------------------------------------------


 

(e)                                  Payments. All amounts due under this
Section shall be payable not later than ten (10) Business Days after demand
therefor.

 

(f)                                   Survival. The agreements in this
Section shall survive the resignation of Administrative Agent, the Letter of
Credit Issuer, the replacement of any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of the Obligation.

 

13.07.   Notices.

 

(a)                                 Notices Generally. Any notice, demand,
request or other communication which any party hereto may be required or may
desire to give hereunder shall be in writing (except where telephonic
instructions or notices are expressly authorized herein to be given) and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                     If to any Loan Party or Administrative
Agent, at its notice address and numbers set forth on Schedule 13.07 attached
hereto. If to any Lender, in care of Administrative Agent, at its notice address
and numbers set forth on Schedule 13.07 attached hereto (as such Schedule may be
revised when and if Lenders are added or deleted). Each Lender agrees to provide
to Administrative Agent a written notice stating such Lender’s address,
facsimile number, telephone number, and the name of a contact person, and
Administrative Agent may rely on such written notice unless and until a Lender
provides Administrative Agent with a written notice designating a different
address, facsimile number, telephone number or contact person.

 

(ii)                                  Any party may change its address for
purposes of this Credit Agreement by giving notice of such change to the other
parties pursuant to this Section 13.07. With respect to any notice received by
Administrative Agent from any Loan Party not otherwise addressed herein,
Administrative Agent shall notify Lenders promptly of the receipt of such
notice, and shall provide copies thereof to Lenders. When determining the prior
days notice required for any Request for Credit Extension or other notice to be
provided by a Loan Party hereunder, the day the notice is delivered to
Administrative Agent (or such other applicable Person) shall not be counted, but
the day of the related Credit Extension or other relevant action shall be
counted.

 

(b)                                 Effectiveness of Delivery. Notices sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by telecopier
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next Business Day for the recipient). Notices
sent via telephone, shall be deemed to have been given on the day and at the
time reciprocal communication (i.e., direct communication between two or more
persons, which shall not include voice mail messages) with one of the
individuals designated to receive notice occurs during a call to the telephone
number or numbers indicated for such party. Notices delivered through electronic
communications to the extent provided in subsection (c) below, shall be
effective as provided in such subsection (c).

 

(c)                                  Electronic Communications. Notices and
other communications to Lenders and the Letter of Credit Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Administrative
Agent, provided that the foregoing shall not apply to notices to any

 

67

--------------------------------------------------------------------------------


 

Lender or the Letter of Credit Issuer pursuant to Section 2 if such Lender or
the Letter of Credit Issuer, as applicable, has notified Administrative Agent
that it is incapable of receiving notices under such Section by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

13.08.              Governing Law.  The laws of the Commonwealth of
Massachusetts shall govern the validity, construction, enforcement and
interpretation of this Credit Agreement and all of the other Loan Documents.

 

13.09.              Choice of Forum; Consent to Service of Process and
Jurisdiction; Waiver of Trial by Jury.

 

(a)                                 CHOICE OF FORUM, ETC. BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS SITTING IN THE CITY OF BOSTON AND THE UNITED STATES DISTRICT COURT
LOCATED IN THE CITY OF BOSTON, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT, ANY LENDER OR THE LETTER OF
CREDIT ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY OTHER
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(b)                                 WAIVER OF VENUE. BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
SECTION 13.09(a). EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(c)                                  SERVICE OF PROCESS. EACH LOAN PARTY
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 13.07. NOTHING IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT

 

68

--------------------------------------------------------------------------------


 

OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

 

(d)                                 WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

13.10.              Invalid Provisions. If any provision of this Credit
Agreement is held to be illegal, invalid, or unenforceable under present or
future laws effective during the term of this Credit Agreement, such provision
shall be fully severable and this Credit Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part of this Credit Agreement, and the remaining provisions of this
Credit Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Credit Agreement, unless such continued effectiveness of this Credit Agreement,
as modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein. If any provision of this Credit Agreement shall
conflict with or be inconsistent with any provision of any of the other Loan
Documents, then the terms, conditions and provisions of this Credit Agreement
shall prevail.

 

13.11.              Successors and Assigns.

 

(a)                                 Successors and Assigns Generally. The
provisions of this Credit Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except: (i) to an Eligible Assignee in accordance with the
provisions of clause (b) of this Section 13.11; (ii) by way of participation in
accordance with the provisions of clause (e) of this Section 13.11; or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of clause (g) of this Section 13.11 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Credit
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (e) of this
Section 13.11, and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.

 

(b)                                 Assignments by Lenders. Any Lender may at
any time assign to one or more assignees (each, an “Assignee”) all or a portion
of its rights and obligations under this Credit Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this clause
(b), participations in Letter of Credit Liability) at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

 

69

--------------------------------------------------------------------------------


 

(i)                                     Minimum Amounts. (A) In the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Loans at the time owing to it or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and (B) in any case not described in subclause (A) above, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to Administrative Agent or, if “Trade Date” is specified
in the Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 (and shall be in an integral multiple of $500,000), and, after giving
effect to such assignment, no Lender shall hold a Commitment of less than
$5,000,000 (unless such Lender no longer holds any Commitment); provided,
however that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Assignee
(or to an Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

 

(ii)                                  Proportionate Amounts. Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Credit Agreement with
respect to the Loans or the Commitment assigned.

 

(iii)                               Required Consents. The consent of:
(A) Borrower shall be required (such consent not to be unreasonably withheld or
delayed) unless: (1) an Event of Default has occurred and is continuing at the
time of such assignment; or (2) such assignment is to a Lender, an Affiliate of
a Lender or an Approved Fund; (B) Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and (C) the Letter of Credit Issuer (such consent
not to be unreasonably withheld of delayed) shall be required for any assignment
that increases the obligation of the Assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding).

 

(iv)                              Assignment and Assumption. The parties to each
assignment shall execute and deliver to Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to
Administrative Agent an administrative questionnaire.

 

(v)                                 No Assignment to Certain Persons. No such
assignment shall be made: (A) to a Loan Party or any Affiliate or Subsidiary of
any Loan Party; (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B); or (C) to a natural person.

 

(vi)                              Borrower Requested Assignments. Each
assignment made as a result of a demand by Borrower under Section 13.12 hereof
shall be arranged by Borrower after consultation with Administrative Agent and
shall be either an assignment of all of the rights and obligations of the
assigning Lender under this Credit Agreement or an assignment of a portion of
such rights and obligations made concurrently with another

 

70

--------------------------------------------------------------------------------


 

assignment or assignments that together constitute an assignment of all of the
rights and obligations of the assigning Lender.

 

(vii)                           Certain Additional Payments. In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of Borrower and
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to: (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
Administrative Agent or any Lender hereunder (and interest accrued thereon) and
(B) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Credit Agreement until such compliance occurs.

 

(c)                                  Effect of Assignment. Subject to acceptance
and recording thereof by Administrative Agent pursuant to clause (d) of this
Section 13.11, from and after the effective date specified in each Assignment
and Assumption, the Assignee thereunder shall be a party to this Credit
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits and obligations of Sections 4.01, 4.04,
4.05 and 13.06 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, Borrower (at its expense) shall
execute and deliver a Note to the Assignee Lender, and the applicable existing
Note or Notes shall be returned to the Borrower. Any assignment or transfer by a
Lender of rights or obligations under this Credit Agreement that does not comply
with this subsection shall be treated for purposes of this Credit Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with clause (e) of this Section.

 

(d)                                 Register. Administrative Agent, acting
solely for this purpose as an agent of the Loan Parties (and such agency being
solely for tax purposes), shall maintain at Administrative Agent’s Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and Letters of Credit Liability owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and each Loan Party, Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Credit Agreement, notwithstanding notice to the contrary. In addition,
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection

 

71

--------------------------------------------------------------------------------


 

by the Loan Parties and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(e)                                  Participations. Any Lender may at any time,
without the consent of, or notice to, any Loan Party or Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender, or any Loan Party or any Affiliate or Subsidiary thereof) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Credit Agreement (including all or a portion of its Commitment and/or
the Loans (including such Lender’s participations in Letter of Credit Liability)
owing to it); provided that: (i) such Lender’s obligations under this Credit
Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) each Loan Party, Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Credit Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Credit Agreement
and to approve any amendment, modification or waiver of any provision of this
Credit Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 13.01(a),
Section 13.01(b)(i) or Section 13.01(b)(ii) that directly affects such
Participant. Subject to clause (f) of this Section 13.11, Borrower agrees that
each Participant shall be entitled to the benefits of Sections 4.01, 4.04, 4.05
and 13.06 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section 13.11. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of the right of setoff under applicable law as though it were a Lender, provided
such Participant agrees to be subject to Sections 13.02 and 13.03 as though it
were a Lender.

 

(f)                                   Limitations upon Participant Rights. A
Participant shall not be entitled to receive any greater payment under Sections
4.01, 4.04 or 4.05 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 4.01 unless Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Loan Parties, to comply with Section 4.01(e) as
though it were a Lender.

 

(g)                                  Certain Pledges. Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Credit Agreement (including under its Note, if any) to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(h)                                 Electronic Execution of Assignments. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

 

72

--------------------------------------------------------------------------------


 

13.12.              Replacement of Lender. If any Lender requests compensation
under Section 4.04, or if any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.01, or if any Lender is a Defaulting Lender, then Borrower
may, at its sole expense and effort, upon notice to such Lender and
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 13.11), all of its interests, rights and
obligations under this Credit Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 Borrower shall have paid to Administrative
Agent a processing and recordation fee in the amount of $3,500; provided,
however, that Administrative Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment;

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 4.04 or payments required
to be made pursuant to Section 4.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

13.13.              Maximum Interest.  Regardless of any provision contained in
any of the Loan Documents, Lenders shall never be entitled to receive, collect
or apply as interest on the Obligation any amount in excess of the Maximum Rate,
and, in the event that Lenders ever receive, collect or apply as interest any
such excess, the amount which would be excessive interest shall be deemed to be
a partial prepayment of principal and treated hereunder as such; and, if the
principal amount of the Obligation is paid in full, any remaining excess shall
forthwith be paid to the Borrower. In determining whether or not the interest
paid or payable under any specific contingency exceeds the Maximum Rate, each
Loan Party and Lenders shall, to the maximum extent permitted under applicable
law: (a) characterize any nonprincipal payment as an expense, fee or premium
rather than as interest; (b) exclude voluntary prepayments and the effects
thereof; and (c) amortize, prorate, allocate and spread, in equal parts, the
total amount of interest throughout the entire contemplated term of the
Obligation so that the interest rate does not exceed the Maximum Rate; provided
that, if the Obligation is paid and performed in full prior to the end of the
full contemplated term thereof, and if the interest received for the actual
period of existence thereof exceeds the Maximum Rate, Lenders shall refund to
the Borrower the amount of such excess or credit the amount of such excess
against the principal amount of the Obligation and, in such event, Lenders shall
not be subject to any penalties provided by any laws for contracting for,
charging, taking, reserving or receiving interest in excess of the Maximum Rate.
As used herein, the term “applicable law” shall mean the law in effect as of the
date hereof; provided, however, that in the event there is a change in the law
which results in a higher permissible rate of interest, then the Loan Documents
shall be governed by such new law as of its effective date.

 

73

--------------------------------------------------------------------------------


 

13.14.              Headings. Section headings are for convenience of reference
only and shall in no way affect the interpretation of this Credit Agreement.

 

13.15.              Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Potential Default or Event of Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letters of Credit
shall remain outstanding.

 

13.16.              Confidentiality. Administrative Agent and each Lender agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed: (a) to its and its Affiliates’ respective
partners, directors, officers, employees, representatives, advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority; (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Credit Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Credit Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to: (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Credit Agreement that has agreed to keep the
Information confidential; or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Borrower that has agreed to keep the
Information confidential; (g) with the consent of the applicable Loan Party;
(h) to the extent such Information: (x) becomes publicly available other than as
a result of a breach of this Section; or (y) becomes available to Administrative
Agent or any Lender on a nonconfidential basis from a source other than a Loan
Party; or (i) to the National Association of Insurance Commissioners or any
other similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s or its Affiliates’ investment
portfolio in connection with ratings issued with respect to such Lender or its
Affiliates. For the purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or its
business, other than any such information that is available to Administrative
Agent or any Lender on a nonconfidential basis prior to disclosure by such
Person; provided that, in the case of information received from any Loan Party
after the date hereof, such information is clearly identified in writing at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

13.17.              USA Patriot Act Notice. Each Lender and Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow such Lender or Administrative Agent, as applicable, to identify
Borrower in accordance with the Patriot Act.

 

74

--------------------------------------------------------------------------------


 

13.18.              No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Credit Agreement provided by Administrative Agent and
the Arranger, are arm’s-length commercial transactions between Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and
Administrative Agent and the Arranger, on the other hand; (ii) Borrower and each
other Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate; and (iii) Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b)(i) Administrative Agent and the Arranger each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for Borrower or any other Loan Party or any of their
respective Affiliates, or any other Person; and (ii) neither Administrative
Agent nor the Arranger has any obligation to Borrower or any other Loan Party or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) Administrative Agent and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrower or any other Loan Party and their
respective Affiliates, and neither Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to Borrower or any other Loan Party
or any of their respective Affiliates. To the fullest extent permitted by law,
Borrower and each other Loan Party hereby waives and releases any claims that it
may have against Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

13.19.              Counterparts; Integration; Effectiveness. This Credit
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Credit
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 7.01, this Credit Agreement shall become
effective when it shall have been executed by Administrative Agent and when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Credit Agreement by telecopy
or other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Credit Agreement.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOLLOW.

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

 

BORROWER:

 

 

 

NEW ENGLAND REALTY ASSOCIATES LIMITED PARTNERSHIP, a Massachusetts limited
partnership

 

 

 

By: NEWREAL, INC., a Massachusetts corporation, its general partner

 

 

 

 

 

By:

/s/ Ronald Brown

 

Name:

Ronald Brown

 

Title:

President

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent and a Lender,

 

 

 

 

 

By:

/s/ Matthew Purtell

 

Name:

Matthew Purtell

 

Title:

Senior Banker

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1.01

 

LENDER COMMITMENTS

 

Lenders 

 

Commitments

 

 

 

 

 

KeyBank National Association

 

$

25,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 5.01

 

EQUITY SUBSIDIARIES

 

Boylston Downtown Limited Partnership

 

Clovelly Apartments Limited Partnership

 

Commonwealth 1137 Limited Partnership

 

Commonwealth 1144 Limited Partnership

 

Executive Apartments Limited Partnership

 

Linhart Limited Partnership

 

North Beacon 140 Limited Partnership

 

Olde English Apartments Limited Partnership

 

Redwood Hills Limited Partnership

 

River Drive Limited Partnership

 

Westgate Apartments, LLC

 

Highland 38 Limited Partnership

 

Hamilton WRF 659, LLC

 

WCB Associates, LLC

 

Hamilton Oaks Associates, LLC

 

NERA Dean Street Associates, LLC

 

School Street 9, LLC

 

Westgate Apartments Burlington, LLC

 

Hamilton Linewt Associates, LLC

 

Hamilton Cypress, LLC (formerly Brookline Barn Associates, LLC)

 

Hamilton Green Apartments, LLC

 

Hamilton 1025, LLC

 

Hamilton Minuteman, LLC

 

--------------------------------------------------------------------------------


 

Schedule 8.06

 

SUBSIDIARIES

 

SEE ORGANIZATION CHARTS PROVIDED TO ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------


 

Schedule 13.07

 

ADDRESSES FOR NOTICE

 

If to a Loan Party:

If to Administrative Agent:

 

 

c/o The Hamilton Company

KeyBank National Association

39 Brighton Avenue

225 Franklin Street

Boston, Massachusetts

Boston, Massachusetts

Attention:

Carl Valeri

Attention:

Matthew Purtell

Telephone:

(617) 850-7213

Telephone:

(617) 385-6248

Email:

cvaleri@thehamiltoncompany.com

Fax No.:

(617)385-6291

 

Email:

matthew_w_purtell@keybank.com

 

 

With a copy to:

With a copy to:

 

 

Saul Ewing LLP

 

131 Dartmouth Street

Riemer & Braunstein LLP

Boston, Massachusetts

Three Center Plaza, 6th Floor

Attention:

Sally Michael, Esq.

Boston, Massachusetts 02108

Telephone:

(617) 912-0920

Attention:

Kevin J. Lyons, Esquire

Email:

smichael@saul.com

Phone:

(617) 880.3433

 

Fax:

(617) 692-3433

 

E-mail:

klyons@riemerlaw.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to Credit Agreement

by and among

NEW ENGLAND REALTY ASSOCIATES LIMITED PARTNERSHIP,

and

KeyBank National Association, as Administrative Agent

 

Organizational Chart

 

NEW ENGLAND REALTY ASSOCIATES LIMITED PARTNERSHIP

 

ORGANIZATIONAL CHART

 

[g185171ka17i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

to Credit Agreement

by and among

NEW ENGLAND REALTY ASSOCIATES LIMITED PARTNERSHIP,

and

KeyBank National Association, as Administrative Agent

 

NOTE

 

$

, 2014

 

1.                                      FOR VALUE RECEIVED, NEW ENGLAND REALTY
ASSOCIATES LIMITED PARTNERSHIP (“Maker”), hereby unconditionally promises to pay
to the order of KEYBANK NATIONAL ASSOCIATION (“Payee”), at the principal office
of KeyBank National Association, as Administrative Agent (“Administrative
Agent”) for each of the Lenders under the Credit Agreement referred to below, or
such other office as Administrative Agent designates, the principal sum of
TWENTY FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00), or, if less, the unpaid
principal amount of the Loans, together with accrued interest thereon, in lawful
money of the United States of America. Capitalized terms not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

2.                                    The unpaid principal amount of this
promissory note (this “Note”) shall be payable in accordance with the terms of
Sections 3.02, 3.04, and 13.13 of the Credit Agreement.

 

3.                                      The unpaid principal amount of this Note
shall bear interest from the date of borrowing until maturity in accordance with
Sections 2.06 and 13.13 of the Credit Agreement. Interest on this Note shall be
payable in accordance with Sections 3.03, 3.04, and 13.13 of the Credit
Agreement.

 

4.                                      All Borrowings and continuations of
LIBOR Rate Loans hereunder, and all payments made with respect thereto, may be
recorded by Payee by such method as Payee may generally employ; provided,
however, that failure to make any such entry shall in no way reduce or diminish
Maker’s obligations hereunder.

 

5.                                      This Note has been executed and
delivered pursuant to that certain Credit Agreement (as amended, modified,
supplemented, or restated from time to time, the “Credit Agreement”), dated as
of July [             ], 2014, by and among Maker, as Borrower thereunder,
Administrative Agent, and Lenders, and is one of the “Notes” referred to
therein. This Note evidences Loans made under the Credit Agreement, and the
holder of this Note shall be entitled to the benefits provided in the Credit
Agreement. Reference is hereby made to the Credit Agreement for a statement of:
(a) the obligation of Payee to make advances hereunder; (b) the prepayment
rights and obligations of Maker; (c) the collateral for the repayment of this
Note; and (d) the events upon which the maturity of this Note may be
accelerated. Maker may borrow, repay and reborrow hereunder upon the terms and
conditions specified in the Credit Agreement.

 

6.                                      If this Note, or any installment or
payment due hereunder, is not paid when due, whether at maturity or by
acceleration, or if it is collected through a bankruptcy, probate or other
court, whether before or after maturity, the Maker, jointly and severally,
agrees to pay all reasonable out-of-pocket costs of collection, including, but
not limited to, attorneys’ fees incurred by the holder hereof and costs of
appeal as provided in the Credit Agreement. All past due principal of, and, to
the extent permitted by applicable law, past due interest on, this Note shall
bear interest until paid at the Default Rate as provided in the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

7.                                      The Maker and all sureties, endorsers,
guarantors and other parties ever liable for payment of any sums payable
pursuant to the terms of this Note, jointly and severally waive demand,
presentment for payment, protest, notice of protest, notice of acceleration,
notice of intent to accelerate, diligence in collection, the bringing of any
suit against any party, and any notice of or defense on account of any
extensions, renewals, partial payment, or any releases or substitutions of any
security, or any delay, indulgence, or other act of any trustee or any holder
hereof, whether before or after maturity.

 

8.                                      The laws of the Commonwealth of
Massachusetts shall govern the validity, construction, enforcement and
interpretation of this Note.

 

 

 

BORROWER:

 

 

 

NEW ENGLAND REALTY ASSOCIATES LIMITED PARTNERSHIP, a Massachusetts limited
partnership

 

 

 

By:

NewReal, Inc., a Massachusetts corporation, its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

to Credit Agreement

by and among

NEW ENGLAND REALTY ASSOCIATES LIMITED PARTNERSHIP

and

KeyBank National Association, as Administrative Agent

 

LOAN NOTICE

 

                 , 2014

 

KeyBank National Association

as Administrative Agent

225 Franklin Street, 18th Floor

Boston, MA 02110

Attention: Matthew Purtell

Telephone: (617) 385-6248

E-Mail: matthew_purtell @keybank.com

 

Ladies and Gentlemen:

 

This Loan Notice is executed and delivered by NEW ENGLAND REALTY ASSOCIATES
LIMITED PARTNERSHIP, a Massachusetts limited partnership (“Borrower”) to KEYBANK
NATIONAL ASSOCIATION, as administrative agent (“Administrative Agent”), pursuant
to Section 2.03 of that certain Credit Agreement (as amended, modified,
supplemented, or restated from time to time, the “Credit Agreement”) dated as of
July [ ], 2014, entered into by and among Borrower, Administrative Agent, and
the Lenders. Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

Check one of the following:

 

1.                                      Borrower hereby request[s] (check one
box only):

 

A Borrowing                              A conversion or continuation of Loans

 

(a)                                 On                             (a Business
Day)

 

(b)                                 In the amount of
$                            

 

(c)                                  Comprising:                             
[Type of Loan requested]

 

(d)                                 For a LIBOR Rate Loan: with an Interest
Period of         months

 

2.                                      In connection with the [Borrowing]
[continuation] [conversion] requested herein, Borrower hereby represents,
warrants, and certifies to Administrative Agent for the benefit of Lenders that:

 

(a)                                 On and as of the date of the [Borrowing]
[continuation] [conversion] requested herein, each representation and warranty
made by Borrower in Section 8 of the Credit Agreement will be true and correct
both immediately before such [Borrowing] [continuation] [conversion] and after
giving effect to such [Borrowing] [continuation] [conversion], with the same
force and effect as if made on and as of such date (except to the extent that

 

--------------------------------------------------------------------------------


 

such representations and warranties specifically refer to any earlier date, in
which case they shall be true and correct as of such earlier date and except
that for the purposes of this Loan Notice, the representations and warranties
contained in Section 8.08 shall be deemed to refer to the most recent financial
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 9.01);

 

(b)                                 No Event of Default or Potential Default
exists and is continuing on and as of such date;

 

(c)                                  Following the requested [Borrowing]
[continuation] [conversion], the Principal Obligation will be
$                       plus accrued, unpaid interest;

 

(d)                                 After giving effect to such [Borrowing]
[continuation] [conversion], the Principal Obligation on and as of such date
will not exceed the Maximum Commitment on and as of such date.

 

3.                                      Following are Borrower’s instructions
for distribution of loan proceeds (appropriate wire instructions, etc.):

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE(S) FOLLOW.

 

--------------------------------------------------------------------------------


 

This Loan Notice is executed on                 , 20  . Borrower hereby
certifies each and every matter contained herein to be true and correct.

 

 

BORROWER:

 

 

 

NEW ENGLAND REALTY ASSOCIATES LIMITED PARTNERSHIP, a Massachusetts limited
partnership

 

 

 

By:

NewReal, Inc., a Massachusetts corporation its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to

Loan Notice

 

--------------------------------------------------------------------------------


 

EXHIBIT D

to Credit Agreement

by and among

NEW ENGLAND REALTY ASSOCIATES LIMITED PARTNERSHIP

and

KeyBank National Association, as Administrative Agent

 

[FORM OF] REQUEST FOR LETTER OF CREDIT

 

[       ], 20  

 

KeyBank National Association,

as Administrative Agent

225 Franklin Street, 18th Floor

Boston, MA 02110

Attention: Matthew Purtell

Telephone: (617) 385-6248

E-Mail: matthew_purtell @keybank.com

 

Ladies and Gentlemen:

 

This Request for Letter of Credit is executed and delivered by NEW ENGLAND
REALTY ASSOCIATES LIMITED PARTNERSHIP, a Massachusetts limited partnership
(“Applicant”), to KEYBANK NATIONAL ASSOCIATION (“Administrative Agent”),
pursuant to Section 2.08 of that certain Credit Agreement (as amended, modified,
supplemented, or restated from time to time, the “Credit Agreement”) dated as of
July  , 2014, entered into by and among Applicant, as Borrowers, Administrative
Agent, and certain lenders party thereto (“Lenders”). Capitalized terms not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. Applicant has contemporaneously executed and delivered to
Administrative Agent for the Letter of Credit Issuer a Letter of Credit
Application dated                    , 20   . In the event of a conflict between
the terms of the Credit Agreement and said Letter of Credit Application, the
terms of the Credit Agreement will control.

 

1.                                      Applicant hereby requests that the
Letter of Credit Issuer issue a Letter of Credit as follows:

 

Issuance Date:

[a Business Day]

Stated Amount:

$

Beneficiary Name

 

and Address:

 

 

 

 

 

 

 

Expiry Date:

 

 

2.                                      In connection with the issuance of the
Letter of Credit requested herein, Applicant hereby represents, warrants, and
certifies (as applicable) to Administrative Agent for the benefit of Lenders and
the Letter of Credit Issuer that:

 

(a)                                 On and as of the date of the issuance of the
Letter of Credit requested herein, each representation and warranty made by the
Borrower in Section 8 of the Credit

 

1

--------------------------------------------------------------------------------


 

Agreement is and will be true and correct in all material respects both
immediately before and, after giving effect to such issuance of the Letter of
Credit, after, the date of such issuance of the Letter of Credit with the same
force and effect as if made on and as of such date (except to the extent that
such representations and warranties specifically refer to any earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date and except that for the purposes of this Request for Letter of
Credit, the representations and warranties contained in Section 8.06 shall be
deemed to refer to the most recent financial statements furnished pursuant to
clauses (a) and (b), respectively, of Section 9.01);

 

(b)                                 No Event of Default or Potential Default
exists and is continuing on and as of the date of the issuance of the Letter of
Credit requested herein, or will result therefrom;

 

(c)                                  Following the issuance of the requested
Letter of Credit, the Letter of Credit Liability will be
$                       ; and

 

(d)                                 After giving effect to the issuance of the
requested Letter of Credit, the Principal Obligation on and as of such date will
not exceed the Maximum Commitment on and as of such date.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE(S) FOLLOW.

 

2

--------------------------------------------------------------------------------


 

This Request for Letter of Credit is executed on              , 20   . The
undersigned hereby certifies each and every matter contained herein to be true
and correct.

 

 

 

APPLICANT:

 

 

 

NEW ENGLAND REALTY ASSOCIATES LIMITED PARTNERSHIP, a Massachusetts limited
partnership

 

 

 

By:

NewReal, Inc., a Massachusetts corporation, its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

to Credit Agreement

by and among

NEW ENGLAND REALTY ASSOCIATES LIMITED PARTNERSHIP

and

KeyBank National Association, as Administrative Agent

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [ASSIGNOR]
(the “Assignor”) and [ASSIGNEE] (the “Assignee”). Capitalized terms not defined
herein shall have the meanings assigned to such terms in the Credit Agreement
referred to below (as amended, modified, supplemented, or restated from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below: (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit and
guarantees included in such facilities); and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.                                      Assignor:

 

2.                                     
Assignee:                                            

[Assignee is an Affiliate/Approved Fund of [identify Lender](1)]

 

3.                                     
Borrower:                                          NEW ENGLAND REALTY ASSOCIATES
LIMITED PARTNERSHIP, a Massachusetts limited partnership.

 

4.                                      Administrative
Agent:                         KEYBANK NATIONAL ASSOCIATION, as the
Administrative Agent under the Credit Agreement

 

--------------------------------------------------------------------------------

(1)                                 Select or delete as applicable.

 

--------------------------------------------------------------------------------


 

5.                                      Credit
Agreement:                                             The Credit Agreement
dated as of July [ ], 2014 by and among New England Realty Associates Limited
Partnership, a Massachusetts limited partnership, as Borrower, the Lenders party
thereto, and KeyBank National Association., as Administrative Agent

 

6.                                      Assigned Interest:

 

 

 

Aggregate Amount of

 

 

 

 

 

 

 

Commitment for all

 

Amount of Commitment

 

Percentage Assigned of

 

Facility Assigned

 

Lenders(2)

 

Assigned

 

Commitment/Loans(3)

 

Credit Commitment

 

$

 

 

$

 

 

%

 

 

7.                                      [Trade
Date:                               ](4)

 

Effective Date:                      , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGES FOLLOW.

 

--------------------------------------------------------------------------------

(2)                              Amount to be adjusted by the counterparties to
take into account any payments or prepayments made between the Trade Date and
the Effective Date.

(3)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

(4)                               To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

Signature Page to

Assignment and Assumption Agreement

 

--------------------------------------------------------------------------------


 

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to

Assignment and Assumption Agreement

 

--------------------------------------------------------------------------------


 

[Consented to and](5) Accepted:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent and Letter of Credit
Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(5)           To be used only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

 

Signature Page to

Assignment and Assumption Agreement

 

--------------------------------------------------------------------------------


 

 

[Consented to](6) [and Acknowledged] by:(7)

 

 

 

BORROWER:

 

 

 

NEW ENGLAND REALTY ASSOCIATES LIMITED PARTNERSHIP, a Massachusetts limited
partnership

 

 

 

By:

NewReal, Inc., a Massachusetts corporation, its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(6)           To be used only if Borrower’s consent is required under the Credit
Agreement.

(7)           To be used only if the assignment is made as the result of a
demand by Borrower under the Credit Agreement.

 

Signature Page to

Assignment and Assumption Agreement

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.01. Assignor. The Assignor: (a) represents and warrants that: (i) it is the
legal and beneficial owner of the Assigned Interest; (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim; and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to: (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document; (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder; (iii) the financial condition of
Borrower, any of Borrower’s subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document; or (iv) the performance or observance
by Borrower, any of Borrower’s subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.02. Assignee. The Assignee: (a) represents and warrants that: (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement; (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement);
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder; (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 9.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender; and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that: (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents; and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
The substantive laws of the Commonwealth of Massachusetts applicable to
agreements made and to be performed entirely within such state, without regard
to the choice of law principles that

 

--------------------------------------------------------------------------------


 

might otherwise apply, and the applicable federal laws of the United States of
America, shall govern the validity, construction, enforcement and interpretation
of this Assignment and Assumption.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

to Credit Agreement

by and among

NEW ENGLAND REALTY ASSOCIATES LIMITED PARTNERSHIP

and

KeyBank National Association, as Administrative Agent

 

COMPLIANCE CERTIFICATE

 

FOR [                   ] ENDED [                   ]

 

DATE:          , 20   

 

ADMINISTRATIVE AGENT:

KEYBANK NATIONAL ASSOCIATION

 

 

BORROWER:

NEW ENGLAND REALTY ASSOCIATES LIMITED PARTNERSHIP

 

This certificate is delivered under Credit Agreement, dated as of July [   ],
2014 (as amended, modified, supplemented, or restated from time to time, the
“Credit Agreement”), among NEW ENGLAND REALTY ASSOCIATES LIMITED PARTNERSHIP, a
Massachusetts limited partnership, as Borrower (“Borrower”), Administrative
Agent, and Lenders party thereto. Capitalized terms not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies as of the date hereof, in
his/her capacity as a Responsible Officer and not individually, that he/she is
authorized to execute and deliver this certificate to the Administrative Agent
on behalf of Borrower, and that as of [date at the end of the period indicated
above] (the “Reporting Date”):

 

(a)                                 The undersigned has reviewed and is familiar
with the terms and provisions of the Documents and has made, or caused to be
made under his/her supervision, a detailed review of the transactions and
condition (financial or otherwise) of Borrower during the account period covered
by the attached financial statements, and no Event of Default (nor any Potential
Default) exists which has not been cured or waived (except the Events of Default
or Potential Defaults, if any, together with the details of the actions that
Borrower are taking or propose to take with respect thereto, described on Annex
A to this Certificate);

 

(b)                                 The financial statements of the Borrower
attached to this certificate were prepared in accordance with Generally Accepted
Accounting Principles, and fairly present the financial condition and the
results of operations of Borrower on the dates and for the periods indicated,
subject, in the case of interim financial statements, to normally recurring
year-end adjustments and absence of footnotes;

 

--------------------------------------------------------------------------------


 

(c)                                  Borrower is in compliance with Sections
10.8, 10.9, 10.10, and 10.11 of the Credit Agreement, and calculations
evidencing such status are as set forth on Annex B to this certificate.

 

 

[Signature of Responsible Officer]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX A

 

--------------------------------------------------------------------------------


 

ANNEX B

 

1.

Debt Service Coverage Ratio Calculation:

 

 

 

 

 

(a)

Adjusted EBITDA

$

 

(b)

Interest Expense

$

 

(c)

Total scheduled amortization

$

 

(d)

Pro forma annual interest payments

 

 

(e)

Aggregate of (b) plus (d) plus (c)

$

 

(f)

Debt Service Coverage Ratio ((a) to ((e))

 

 

 

 

 

 

 

Covenant:                                    at least 1.60 to 1.0 as of each
quarter end

 

 

 

 

 

2.

Tangible Net Worth (“TNW”):

 

 

 

 

 

 

(a)

Gross Asset Value

$

 

less

 

 

 

(b)

Total Indebtedness

$

 

Equals

 

 

 

(c)

Tangible Net Worth

$

 

 

 

$

 

 

 

 

 

Required Tangible Net Worth

$

150,000,000

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

Covenant: Current TNW must exceed required TNW

 

 

 

 

 

3.

Leverage Ratio Calculation:

 

 

 

 

 

 

(a)

Total Indebtedness

$

 

(b)

Gross Asset Value

 

 

(c)

Leverage Ratio ((a) to (b))

%

 

 

 

 

 

 

Covenant:                                      less than 65% as of each quarter
end

 

 

 

 

 

4.

Debt Yield:

 

 

 

 

 

 

 

(a)

 

NOI

 

 

(b)

 

Total Indebtedness

 

 

(c)

 

Debt Yield ((a) to (b))

 

 

 

 

 

 

 

 

 

Covenant:                                    at least nine and one half percent
(9.50%) as of each calendar quarter

 

 

 

 

 

 

This Compliance Certificate has been executed and delivered as of the date set
forth above

 

--------------------------------------------------------------------------------